                                           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 1 of 75



                                      1   NICHOLAS J. BOOS (SBN 233399)
                                          nboos@maynardcooper.com
                                      2   MAYNARD COOPER & GALE, LLP
                                          Two Embarcadero Center, Suite 1450
                                      3   San Francisco, California 94111
                                          Telephone:     (415) 646-4700
                                      4   Facsimile:     (205) 714-6709

                                      5   KRISTIN A. INGULSRUD (SBN 294532)
                                          kingulsrud@maynardcooper.com
                                      6   MAYNARD COOPER & GALE, LLP
                                          1925 Century Park East
                                      7   Suite 1700
                                          Los Angeles, California 90067
                                      8   Telephone:     (310) 596-4500
                                          Facsimile:     (205) 714-6709
                                      9
                                          Attorneys for Defendants
                                     10   SAFECO INSURANCE COMPANY OF AMERICA; SAFECO
                                          INSURANCE COMPANY OF ILLINOIS; and GENERAL
                                     11   INSURANCE COMPANY OF AMERICA

                                     12
                                                                   UNITED STATES DISTRICT COURT
                                     13
                                                                 NORTHERN DISTRICT OF CALIFORNIA
Two Embarcadero Center, Suite 1450




                                     14
   Maynard Cooper & Gale LLP

     San Francisco, CA 94111




                                     15    SUSAN CAROL PLICHCIK, an individual,               Case No. _______________
                                                                                                        3:21-cv-05137
                                                                       Plaintiff,             NOTICE OF REMOVAL
          415.646.4700




                                     16

                                     17             v.

                                     18    SAFECO INSURANCE; SAFECO
                                           INSURANCE COMPANY OF AMERICA;
                                     19    SAFECO INSURANCE COMPANY OF
                                           ILLINOIS; GENERAL INSURANCE
                                     20    COMPANY OF AMERICA, a California
                                           corporation; DOES 1 through 25, inclusive,
                                     21
                                                                       Defendants.
                                     22

                                     23

                                     24

                                     25           TO ALL PARTIES, THEIR ATTORNEYS OF RECORD IN THIS ACTION AND THE

                                     26   CLERK OF THE ABOVE-ENTITLED COURT:

                                     27           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. sections 1332(a) and 1441,

                                     28   defendants Safeco Insurance Company of America (“SICA”), Safeco Insurance Company of

                                           {06035362.1}
                                                                              NOTICE OF REMOVAL
                                                                                       3:21-cv-05137
                                                                             Case No. _______________
      Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 2 of 75



 1   Illinois (“SICI”), and General Insurance Company of America (“GICA”) hereby remove to the

 2   United States District Court for the Northern District of California the state court action described

 3   below:

 4                                       STATE COURT FILINGS

 5            1.     On May 26, 2021, plaintiff Susan Carol Plichcik (“Plaintiff”) filed a first amended

 6   complaint in the Superior Court for the State of California in and for the County of Sonoma, case

 7   no. SCV-267777, entitled Plichcik v. Safeco Insurance, et al. Plaintiff’s first amended complaint

 8   alleges that she purchased a homeowners’ insurance policy from the defendants in connection

 9   with her home in Santa Rosa, California. (First Amended Complaint (“FAC”), ¶ 11.) Plaintiff

10   alleges that that her personal property was destroyed in an October 2017 wildfire, and that she

11   made a claim for approximately $158,000. (FAC, ¶¶ 17, 19, 20, 23.) Plaintiff alleges that the

12   claim was denied in full. (FAC, ¶ 59.) Plaintiff asserts causes of action against all defendants for

13   breach of contract, breach of the implied covenant of good faith and fair dealing, intentional

14   misrepresentation, false promise, violation of California Business & Professions Code § 17200,

15   intentional infliction of emotional distress, and violation of Unruh Act and ADA. Plaintiff seeks

16   general damages, special damages, consequential damages, attorneys’ fees, punitive damages, pre

17   and post judgement interest, and costs. (FAC, Prayer.)

18            2.     SICA, SICI, and GICA were served with copies of the summons and complaint on

19   June 2, 2021. True and correct copies of the documents served on SICA, SICI, and GICA are

20   attached as Exhibit A. The documents set forth in Exhibit A constitute all of the process,

21   pleadings and orders received by SICA, SICI, and GICA.

22                                    DIVERSITY JURISDICTION

23   A.       Citizenship

24            3.     Federal courts have jurisdiction over controversies between “citizens of different

25   states” pursuant to 28 U.S.C. section 1332(a)(1) and Article III, Section 2, of the United States

26   Constitution. Navarro Sav. Ass’n. v. Lee, 446 U.S. 458, 460-61 (1980). The determination of

27   citizenship for diversity purposes is governed by federal rather than state law. See, Rockwell Int’l

28
      {06035362.1}                                    2
                                            NOTICE OF REMOVAL
                                           Case No. _______________
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 3 of 75



 1   Credit Corp. v. United States Aircraft Ins. Group, 823 F.2d 302, 304 (9th Cir. 1987); overruled

 2   on other grounds, Partington v. Gedan, 923 F.2d 686 (9th Cir. 1991).

 3           4.      In determining whether diversity of citizenship exists, only the named defendants

 4   are considered. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-691 (9th Cir. 1998). The

 5   citizenship of defendants sued under fictitious names, such as “Doe” defendants, is disregarded

 6   for diversity jurisdiction purposes. 28 U.S.C. § 1441(a); Soliman v. Philip Morris, Inc., 311 F.3d

 7   966, 971 (9th Cir. 2002). For diversity purposes, a corporation may have dual citizenship (i.e., “a

 8   corporation shall be deemed a citizen of any State by which it has been incorporated and of the

 9   State where it has its principal place of business.”) (28 U.S.C. § 1332(c)(1)).

10           5.      Plaintiff is a citizen of the state of California.

11           6.      Defendant SICA is, and at all times relevant to the first amended complaint was, a

12   corporation organized and existing under the laws of the State of New Hampshire. SICA’s

13   principal place of business is in Massachusetts. SICA is a citizen of the states of New Hampshire

14   and Massachusetts.

15           7.      Defendant SICI is, and at all times relevant to the first amended complaint was, a

16   corporation organized and existing under the laws of the State of Illinois. SICI’s principal place

17   of business is in Massachusetts. SICI is a citizen of the states of Illinois and Massachusetts.

18           8.      Defendant GICA is, and at all times relevant to the first amended complaint was, a

19   corporation organized and existing under the laws of the State of New Hampshire. GICA’s

20   principal place of business is in Massachusetts. GICA is a citizen of the states of New Hampshire

21   and Massachusetts.

22           9.      Plaintiff, on the one hand, and SICA, SICI, and GICA, on the other hand, are

23   citizens of different states.

24           10.     Plaintiff also names “Safeco Insurance” as a defendant. “Safeco Insurance” is a

25   trade name used by Liberty Mutual Group. There is no legal entity named “Safeco Insurance”

26   among the Liberty Mutual group of companies.

27

28
      {06035362.1}                                       3
                                              NOTICE OF REMOVAL
                                             Case No. _______________
      Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 4 of 75



 1             11.   Because “Safeco Insurance” is not a legal entity, SICA, SICI, and GICA may

 2   remove this action to this Court because there is complete diversity between Plaintiff, on the one

 3   hand, and SICA, SICI, and GICA, on the other hand.

 4             12.   Although the first amended complaint names “DOES 1 through 25” as defendants

 5   in this action, the citizenship of fictitiously named defendants is disregarded for removal

 6   purposes. 28 U.S.C. § 1441(b)(1); Soliman v. Philip Morris, Inc., 311 F.3d 966, 971 (9th Cir.

 7   2002).

 8   B.        Amount in Controversy

 9             13.   This Court also has jurisdiction over this action under 28 U.S.C. section 1332

10   because the amount in controversy exceeds $75,000, exclusive of interest and costs. Plaintiff

11   asserts

12             14.   Plaintiff alleges that that her personal property was destroyed in an October 2017

13   wildfire, and that she made a claim for approximately $158,000. (FAC, ¶¶ 17, 19, 20, 23.)

14   Plaintiff alleges that the claim was denied in full. (FAC, ¶ 59.) In addition to that amount,

15   Plaintiff seeks, among other things, attorneys’ fees as damages under Brandt v. Superior Court,

16   37 Cal. 3d 813, 815 (1985), and an undisclosed amount of punitive damages. (FAC, Prayer.) In

17   calculating the amount in controversy, the Court must consider the punitive damages Plaintiff

18   may recover if she should prevail in her claim. Surber v. Reliance Nat. Indemn. Co., 110 F. Supp.

19   2d 1227. 1232 (N.D. Cal. 2000).

20             15.   Although SICA, SICI, and GICA deny that Plaintiff is entitled to recover the

21   foregoing claimed damages, Plaintiff’s first amended complaint has placed them in controversy.

22   Accordingly, the amount in controversy exceeds $75,000.

23             16.   Thus, this action may be removed to this Court by SICA, SICI, and GICA

24   pursuant to 28 U.S.C. sections 1332, 1441 and 1446 because the amount in controversy exceeds

25   $75,000 and there is complete diversity between Plaintiff, on the one hand, and SICA, SICI, and

26   GICA, on the other hand.

27             WHEREFORE, defendants Safeco Insurance Company of America, Safeco Insurance

28   Company of Illinois, and General Insurance Company of America further give notice that the
      {06035362.1}                                    4
                                            NOTICE OF REMOVAL
                                           Case No. _______________
      Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 5 of 75



 1   above-described action, now pending against them in the Superior Court for the State of

 2   California, County of Sonoma, has been removed therefrom to this Court on the ground of

 3   diversity of citizenship. A copy of this Notice of Removal shall be contemporaneously filed in

 4   the office of the clerk for the Superior Court of Sonoma County.

 5

 6   Dated: July 2, 2021                         MAYNARD COOPER & GALE LLP

 7

 8                                                               /s/ Nicholas J. Boos
                                                         Nicholas J. Boos
 9                                                       Kristin A. Ingulsrud
                                                         Attorneys for Defendants
10                                                       SAFECO INSURANCE COMPANY OF
                                                         AMERICA; SAFECO INSURANCE
11                                                       COMPANY OF ILLINOIS; and GENERAL
                                                         INSURANCE COMPANY OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      {06035362.1}                                  5
                                           NOTICE OF REMOVAL
                                          Case No. _______________
Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 6 of 75




     EXHIBIT A
                                     Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 7 of 75

r


                                                  1st AMENDED                                                                                             SUM-100

                                                  SUMMONS                                                                           FOR COURT USE ONLY
                                                                                                                                 (SOLO PARA USO DE LA CORTE)
                                           (CITACION JUDICIAL)                                                                ELECTRONICALLY FILED
                                                                                                                            Superior Court of California
    NOTICE TO DEFENDANT:                                                                                                               County of Sonoma
    (AVISO AL DEMANDADO):                                                                                                              5/27/2021 4:24 PM
    SAFECO INSURANCE, Additional Parties attachment form is attached.                                        Arlene D. Junior, Clerk of the Court
                                                                                                                   By: Janie Dorman, Deputy Clerk
    YOU ARE BEING SUED BY PLAINTIFF:
    (LO ESTA DEMANDANDO EL DEMANDANTE):
    SUSAN CAROL PLICHCIK


     NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
     below.
        You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
     served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
     Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
     court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
     be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
     (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
     costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
     /A VISO! Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su version. Lea la informaci6n a
     continuation.
         Tiene 30 DlAS DE CALENDARIO despues de que le entreguen esta citation y papeles legales para presentar una respuesta por escrito en esta
     code y hacer que se entregue una copia al demandante. Una cada o una Hamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
     en formato legal correcto si desea que procesen su caso en la code. Es posible que haya un formulario que usted pueda usarpara su respuesta.
     Puede encontrar estos formularies de la code y mas information en el Centro de Ayuda de las Cories de California (www.sucorie.ca.gov), en la
     biblioteca de leyes de su condado o en la code que le quede mas cerca. Si no puede pagar la cuota de presentation, pida al secretario de la code que
     le de un formulario de exention de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le podra
     quitarsu sueldo, dinero y bienes sin mas adveriencia.
        Hay otros requisites legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
     remision a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
     programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
     (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cories de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
     colegio de abogados locales. A VISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
     cualquier recuperation de $10,000 6 mas de valor retibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
     pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
    The name and address of the court is:                                                                    CASE NUMBER: (Numero del Caso):
    (El nombre y direction de la corte es):             Sonoma Superior Court, Hall of Justice               SCV-267777

    600 Administration Drive, Santa Rosa CA 95403                                !
    The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direction y el numero
    de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
    Susan Carol Plichcik, PO Box 16020, Santa Rosa California 95402, Phone 707-206-5814
                                                                                                                                                           , Deputy
    (Fecha) 5/27/2021 4:24 PM                                  ARLENE D. JUNIOR ^ecretar/oj                                                                (Adjunto)
    (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)                        7?       Janie Dorman
    (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                             NOTICE TO THE PERSON SERVED: You are served
      [SEAL]

                                             1.   |       | as an individual defendant.
                                             2.   |       | as the person sued under the fictitious name of (specify):


                                             3.            on behalf Of (specify): SAFECO INSURANCE COMPANY QE. ILLINOIS
                                                      under:       CCP 416.10 (corporation)                    |        |   CCP 416.60 (minor)
                                                                   CCP 416.20 (defunct corporation)            |        | CCP 416.70 (conservatee)
                                                                   CCP 416.40 (association or partnership)     |        | CCP 416.90 (authorized person)
                          OF
                                                                   other (specify):
                                            4.             by personal delivery on (date)-.
                                                                                                                                                              Page 1 of 1

    Form Adopted for Mandatory Use                                                                                                  Code of Civil Procedure §§ 412.20, 465
                                                                              SUMMONS
    Judicial Council of California                                                                                                                     www. courts, ca.gov
    SUM-100 [Rev. July 1,2009]
                                  Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 8 of 75

I


                                                 1 st AMENDED                                                                     SUM-200(A)
     SHORT TITLE:                                                                                 CASE NUMBER:


     PLICHC1K vs SAFECO INSURANCE et al.                                                          SCV-267777




                                                              INSTRUCTIONS FOR USE
     -> This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
     -> If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
         Attachment form is attached."

    List additional parties (Check only one box. Use a separate page for each type of party.)-.

                    Plaintiff           X   Defendant       Cross-Complainant          Cross-Defendant


     SAFECO INSURANCE COMPANY OF AMERICA; SAFECO INSURANCE COMPANY OF ILLINOIS; GENERAL INSURANCE
    COMPANY OF AMERICA, a California corporation; DOES 1 through 25, inclusive




                                                                                                                     Page     1     of         1

                                                                                                                                         Page 1 of 1

     Form Adopted for Mandatory Use                     ADDITIONAL PARTIES ATTACHMENT
       Judicial Council of California
    SUM-200(A) [Rev. January 1, 2007]                         Attachment to Summons
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 9 of 75




                                                                             ELECTRONICALLY FILED
 1   Susan Carol Plichcik                                                  Superior Court of California
     PO Box 16020                                                                   County of Sonoma
 2   Santa Rosa CA 95402                                                             5/26/2021 4:51 PM
                                                                  Arlene D. Junior, Clerk of the Court
     Telephone: (707) 206-5814
 3                                                                   By: Griselda Zavala, Deputy Clerk

     Plaintiff In Pro Per
 4

 5                                 SUPERIOR COURT OF CALIFORNIA

 6                                      COUNTY OF SONOMA

 7                                    UNLIMITED JURISDICTION

 8

 9   SUSAN CAROL PLICHCIK, an individual,              CASE NO. SCV-267777

10                   Plaintiff,                       FIRST AMENDED COMPLAINT FOR:

11           vs.                                      (1) Breach of Contract
                                                      (2) Breach of the Implied Covenant of Good
12   SAFECO INSURANCE; SAFECO                         Faith and Fair Dealing
     INSURANCE COMPANY OF AMERICA;                    (3) Intentional Misrepresentation
13   SAFECO INSURANCE COMPANY OF                      (4) False Promise
     ILLINOIS; GENERAL INSURANCE                      (4) Violation of Business & Professions
14   COMPANY OF AMERICA, a California                 Code § 17200
     corporation; DOES 1 through 25, inclusive,       (5) Intentional Infliction of Emotional
15                                                    Distress
                     Defendants.                      (6) Violation of Unruh Act
16
                                                      DEMAND FOR JURY TRIAL
17
                                                      EXHIBIT A- NBC NEWSREEL
18                                                    EXHIBIT B-Policy

19

20
            COMES NOW, Plaintiff SUSAN CAROL PLICHCIK, who alleges for her First Amended
21
     Complaint against Defendants, SAFECO INSURANCE, SAFECO INSURANCE COMPANY OF
22
     AMERICA, SAFECO INSURANCE COMPANY OF ILLINOIS, GENERAL INSURANCE
23
     COMPANY OF AMERICA, DOES 1 through 25 (collectively, “Defendants” or “ISafeco”) and
24
     each of them as follows:
25
                                                PARTIES
26
             1.     At all times relevant to this action, Plaintiff SUSAN CAROL PLICHCIK (“Ms.
27
     Plichcik” or “Plaintiff’) was a resident of the City of Santa Rosa in Sonoma County, California. \
28
           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 10 of 75




     1          2.      Defendant SAFECO INSURANCE, A Liberty Mutual Company (“Safeco”) is an

     2   insurance company licensed to transact insurance in the State of California. Safeco Insurance

     3   Company has a website called “SAFECO.com”. Safeco ’s website states that Safeco Insurance is

     4   offered by Safeco Insurance Company of America and/or its affiliates, with their principal place of

     5   business at 175 Berkeley Street, Boston, Massachusetts.

     6          3.      Defendant SAFECO INSURANCE COMPANY OF AMERICA (“SAFECO”) is

     7   an insurance company licensed to transact insurance in the State of California [Entity No.

     8   C3484102],

     9          4.      Defendant SAFECO INSURANCE COMPANY OF ILLINOIS (“SAFECO) ) is an

    10   insurance company licensed to transact insurance in the State of California [Entity No.

    11   Cl 543747],

    12

    13          5.     Defendant GENERAL INSURANCE COMPANY OF AMERICA (“SAFECO”) is

    14   an insurance company licensed to transact insurance in the State of California [Entity No.

,   15   C3484103],

    16          6.     Plaintiffs are ignorant of the names and capacities of DOES 1 though 25 and sues

    17   them as DOES 1 through 25, inclusive. Plaintiffs will amend this action to allege these DOE

    18   defendants' names and capacities when they become known.

    19          7.     Plaintiff is informed and believes, and based thereon alleges that at all material

    20   times alleged herein Defendants, and each of them, were the agents, servants, employees, and/or

    21   joint venturers of each other and at all relevant times conspired together and aided and abetted

    22   each other, and were acting within the course and scope of their agency, service, employment, or

    23   joint venture, and that each Defendant acted with the knowledge, consent, authority, or

    24   acquiescence of the remaining Defendants, or ratified the acts and omissions of each other

    25   Defendant. Each of the defendants herein is responsible in some manner for the occurrences,

    26   injuries, and damages herein, and the damages were directly and proximately caused by these

    27   defendants' acts and omissions.

    28

                                                         2
                                           FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 11 of 75




 1                                     VENUE & JURISDICTION

 2          8.      The Court has jurisdiction to hear the subject matter of this complaint. The Court

 3   also has personal jurisdiction over defendants because they are residents of California or do

 4   business in California.

 5          9.      Venue is proper in this Court because Plaintiff’s property loss occurred in Sonoma

 6   County during the Tubbs Fire and purchased her homeowners’ insurance policy in Sonoma

 7   County. Furthermore, all of the defendants sell insurance policies and transact business in Sonoma

 8   County.

 9                                           INTRODUCTION

10          10.     After breaking a promise made to Plaintiff, to the media, and to the general public

11   that a written inventory list would not be required from Tubbs Fire victims (EXHIBIT A).

12   Defendants nevertheless put the disabled Plaintiff through over three years of harassing,

13   intimidating tactics before denying her claim in bad faith while denying her a reasonable and

14   necessary accommodation. The California Insurance Commission stated that Defendants are

15   legally barred from requiring a written inventory list from Tubbs Fire Victims pursuant to their '

16   promise made publicly to consumers and that Defendants only needed a handful of documents to

17   process the claim without haste. However, Defendants demanded a written inventory list and

18   thousands of additional supporting documents. Defendants also questioned Plaintiff for two full

19   days about each item on her written inventory list without lunch to their full satisfaction.   But it

20   did not end there. Defendants then demanded to inspect Plaintiff’s and her relatives’ properties

21   looking for anything suspicious and kicked the Plaintiff’s dwarf goat on her farm.    After nothing

22   turned up and Defendants’ representatives stated they were fully satisfied, Defendants nevertheless

23   denied Plaintiffs claim.

24                                     FACTUAL ALLEGATIONS

25   Plaintiffs Homeowners’ Insurance Policy

26          11.     In 2017, Plaintiff purchased a homeowners insurance policy (Policy No.

27   OM2581913) (“Policy”) from Defendants for her home in Santa Rosa, California (“Insured

28

                                                      3
                                       FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 12 of 75




 1   Address”). A true and correct copy of this policy is attached as Exhibit B to this complaint.

 2             12.   Prior to Defendants’ disclosing the Insured Address to Plaintiffs abusive and

 3   stalking brother, the Insured Address was confidential due to Plaintiffs participation in the

 4   California Secretary of State’s Safe at Home Program as a victim of domestic violence, stalking

 5   and harassment. Plaintiff was the sole insured on the policy.

 6             13.   Under the conditions of the policy, Defendants are obligated to pay $157,150 in

 7   personal property coverage in the event of a catastrophic fire loss. The policy provides that

 8   Plaintiffs own personal belongings are covered even if located outside of her own home in the

 9   case of such a catastrophic fire loss. The Policy, attached as Exhibit B, states: “COVERAGE C —

10   PERSONAL PROPERTY 1. Personal property owned or used by any insured is covered while it

11   is anywhere in the world. When personal property is usually located at an insured’s residence,

12   other than the residence premises, coverage is limited to 10% of the Coverage C limit. Personal

13   property in a newly acquired principal residenpe is not subject to this limitation for the 30 days

14   immediately after you begin to move the property there.”

15             14.   Defendants’ website at “Safeco.com” states that a homeowner’s personal property

16   is covered “anywhere in the world”.

17             15.   Plaintiff is a domestic violence survivor. Since 2016, she has been a protected party

18   under the California Secretary of State Safe at Home Confidential Address Program. The

19   California Secretary of State Safe at Home program prohibits anyone, including private

20   companies, from divulging the home address or location of Plaintiff to anyone. Plaintiff provided

21   Defendants with copies ,of the court orders and instructed Safeco not to release any information to

22   anyone, especially her restrained brother, as she is fearful of him. The restrained brother is not an

23   insured on the Policy, has never been listed in any capacity on the Policy, and is not a party to this

24   action.

25   SHERIFF GIVES URGENT EVICTION WARNING

26             16.   On or about August 24, 2017, Sonoma County Superior Court issued a Writ of

27   Possession of Real Property evicting all occupants from the Insured Address due to a Probate

28

                                                      4
                                        FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 13 of 75




 1   Court Order that gave Plaintiffs restrained brother temporary use. Plaintiffs insurance broker

 2   Paul Landers assured her that her personal property would be covered under the terms of her

 3   policy. On or about September 29, 2017, Ruth Cooper from the Sonoma County Sheriff Office

 4   sent Plaintiff and urgent message that she will be evicted from her own home the following week

 5   and stated:

 6          Hello Susan,
            I am sorry not to get back to you earlier. I have been in meetings this afternoon. We
 7
            will re-post the property first before a final eviction. This should occur next week,
            although I do not have the exact day. Please advise Alice as well.
 8
            I will be out on Monday, 10/2, returning on Tuesday if you need to contact me.
 9
            Thank you.
10          RUTH COOPER
            Civil Bureau Supervisor
11          Sonoma County Sheriffs Office
            2796 Ventura Avenue
12
            Santa Rosa, CA 95403

13          PH: (707) 565-2751

     Plaintiff was further advised that she would be forcefully removed by the Sonoma County Sheriff,
14

     if necessary, from her own home and she would forfeit any and all personal property left behind
15

     and to move without haste.
16

            17.     Pursuant to the Probate Court’s orders, in or about September and October 2017,
17

     Plaintiff moved her personal belongings from the Insured Address to her sister’s house at 2040
18

     Shelboume Way, Santa Rosa, CA 95403 (“Sister’s House”).
19
                                                                  I
     TUBBS FIRE ENGULFS COFFEY PARK
20

            18.     On Sunday October 8, 2017, the Tubbs Fire began engulfing the City of Santa
21

     Rosa, California. Plaintiff evacuated during the night with her pets. Plaintiff knocked on her
22

     neighbors’ doors, but many were refusing to evacuate as they did not receive a Sonoma County
23

     alert nor an order to evacuate by anyone.
24

            19.     On Monday October 9, 2017, the City of Santa Rosa fire department released a
25

     press statement stating that most of the Coffey Park neighborhood, where Plaintiff’s Sister’s
26

     House was located, was destroyed. Plaintiff and her sister attempted to evacuate pets left behind
27

     and tried to save the house. Both sisters were in shock when they saw Sister’s House reduced to
28

                                                      5
                                        FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 14 of 75




 1   rubble.

 2             20.   Plaintiff suffered catastrophic fire loss of personal belongings, pets, family

 3   heirlooms, photos, and jewelry due to the fire.

 4             21.   Then President of the United States declared the Tubbs Fire a FEMA Declared

 5   National Disaster, which eventually destroyed over 36,810 acres of land, killing 22 people, and

 6   destroying 5,643 homes, including Plaintiffs Sister’s House and 5% of the housing inventory in

 7   the city of Santa Rosa.

 8             22.   The City of Santa Rosa oddly enough chose not to warn the people of their city,

 9   stating that such warnings would have caused panic and chaos.

10             23.   On or about October 2017, Plaintiff subsequently filed Claim No. 036397981-01

11   with Safeco through her insurance broker for approximately $158,000 in losses. Plaintiff also

12   informed Safeco, in writing and over the phone, that she is hearing impaired and has multiple

13   disabilities and to send her emails in order to facilitate communication. Safeco repeatedly ignored

14   Plaintiffs request for a reasonable and necessary accommodation of her disabilities to facilitate

15   the claims process. Safeco continued to call Plaintiff via telephone even though Plaintiff could

16   hardly hear.

17             24.   After the wildfire, Plaintiff met with a Safeco representative/agent face

18   to face in Santa Rosa, California. Safeco’s agent declined Plaintiffs invitation to inspect the

19   burned lot of Sister’s House, stating it was unnecessary for a simple personal property claim and

20   furthermore he had witnessed the complete and utter devastation of the fire.

21             25.   Safeco’s agent also stated to Plaintiff that Safeco was waiving the inventory list

22   requirement and that Plaintiff was “very lucky” as Safeco was one of the few companies stepping

23   up to the plate to help the wildfire survivors and assured Plaintiff that her claim would be quickly

24   paid. Safeco’s agent even stated something to the effect of, “this means that you are very lucky

25   because Safeco is waving the inventory list requirement” and that “you won’t have to do an

26   inventory list” and “relive the nightmare”. Upon information and belief other Safeco insureds were

27   given this same face to face pledge.

28

                                                    6
                                         FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 15 of 75




 1          26.     In fact, Chris Chumra from NBC News reported in a January 7, 2018 news
                                                   I
 2   broadcast that: Only Safeco/Liberty Mutual told NBC Bay Area that it will pay North Bay

 3   fire victims 100 percent of their contents policy without a written inventory. A

 4   Safeco/Liberty Mutual spokesman said customers will undergo an "in-depth conversation"

 5   with a property specialist who will determine whether the victim will be paid 100 percent of

 6   the coverage for their contents. A written inventory will not be required.
                                                                                      I

 7   A true copy of the NBC News article reflecting this statement is attached as Exhibit A.

 8          27.     However, Safeco acted in bad faith, with oppression, malice and fraud and did not

 9   waive the inventory list requirement for Tubbs Fire survivors. In fact, Safeco forced Plaintiff to

10   relive the nightmare for four years.

11   Defendants Wrongly State That Plaintiff’s Policy Does not Cover Losses

12          28.     Safeco told Plaintiff to pursue a claim with her sister’s insurance instead, even

13   though Plaintiff is not an insured on her sister’s homeowner’s policy.

14          29.     Plaintiff subsequently contacted her insurance brokers at Paul Landers Insurance.

15   Paul Landers insisted that her contents were covered outside her own home under the Policy.

16   Plaintiff directed Safeco to paragraph C of the Policy.

17          30.     On or about October 25, 2017, Safeco claims adjuster Michelle Johnson (“claims

18   adjuster Michelle”) issued a Reservation of Rights letter. The Reservation of Rights letter

19   demanded that Plaintiff’s sister exhaust her own coverage before Plaintiff’s Safeco claim could

20   move forward. As a result, Plaintiffs claim was stalled for at least one year.

21   The California Department of Insurance Reviews Plaintiffs Claim Favorably

22          31.     In early 2018, Plaintiff met in person with the California Insurance Commission at

23   the Santa Rosa Recovery Center in Santa Rosa, California. Plaintiff spoke for at least an hour with

24   the California Insurance Commissioner’s legal counsel who reviewed Plaintiffs Safeco claims

25   documents, including the Reservation of Rights letters from Safeco. The Insurance Commission

26   attorney informed Plaintiff that:

27      •   Safeco is obligated to pay the claim without haste;

28

                                                       7
                                            FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 16 of 75




 1       •   No inventory list could be demanded nor required. Furthermore, Safeco is legally barred

 2           from requiring an inventory list under the California Insurance Code which prohibits

 3           insurance companies from making false statements to the press;

 4       •   The Reservation of Rights Letter dated October 25, 2017, requiring Plaintiff’s sister to

 5           exhaust her own insurance, was improperly issued as this would cause unreasonable delay

 6           in the claims process;

 7       •   The few documents that Safeco needed to process the claim were: the Policy and Sheriffs

 8           eviction notice and email dated September 29, 2017;

 9       •   In Safeco did not pay the claim immediately, Plaintiff was instructed to file a complaint

10           with the California Insurance Commission.

11           32.    In April of 2018, Plaintiff informed the Safeco claims adjuster, Michelle Johnson,

12   via telephone of the California Department of Insurance’s favorable review of her claim.

13   However, the Safeco claims adjuster still demanded a letter from Plaintiff’s sister’s insurer, and

14   threatened to deny the claim.

15           33.    The Safeco claims adjuster agreed to contact the Sheriff and demanded the cell

16   phone number of the restrained party - Plaintiffs brother. Plaintiff gave the claims adjuster the

17   restrained party’s phone number reluctantly. Plaintiff begged the claims adjuster not to call the

18   restrained party and offered the contact information for his attorney as an alternative. The claims

19   adjuster pledged not to call the restrained party and was repeatedly told that Plaintiffs Insured

20   Address was protected by the Secretary of State Safe at Home program and of the restraining

21   orders against Plaintiffs brother.

22           34.    Safeco’s claims adjuster told Plaintiff that she had contacted the Sonoma County

23   Sheriff Department and the restrained party and stated to Plaintiff that she was completely

24   satisfied with the claim. The claims adjuster rejected any further documents from Plaintiff.

25   Defendants Disclose Plaintiffs Confidential Home Address to Her Abuser

26           35.    In the same phone conversation, Safeco ’s claims adjuster admitted to divulging

27   Plaintiffs claim information, including Plaintiffs protected home address, to the restrained

28

                                                      8
                                          FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 17 of 75




 1   brother upon his demand even though Plaintiff repeatedly informed the claims adjuster about the

 2   protective orders against the restrained brother. Plaintiff is informed and believes that this was

 3   done to discourage Plaintiff from pursuing her claim. Plaintiff suffered extreme fear and anxiety

 4   and moved to another safe location immediately.

 5   Plaintiff Submits An Inventory List, But Defendants Demand More

 6          36.     In April 2018, Safeco’s adjuster agreed over the phone to issue plaintiff a new

 7   reservation of rights letter as proof that Safeco was fully satisfied with investigation of the claim.

 8   However, Safeco still demanded an inventory list and the letter from Plaintiff’s sister’s insurance

 9   stating that the sister’s claim was exhausted. Safeco wrote that without the inventory list,

10   Plaintiffs claim would be denied. In this same phone call Plaintiff also offered a letter from the

11   Sheriff. Ms. Johnson stated that she did not want the letter or any other evidence.

12          37.     On April 20, 2018, Safeco issued a new reservation of rights letter to Plaintiff. It

13   continued to demand a letter from Plaintiffs sister’s insurance.

14          38.     On or about September 9, 2018, Plaintiff submitted a letter from her sister’s

15   insurance carrier to Safeco. Shortly thereafter, Plaintiff submitted a 53-page spreadsheet of 534

16   items of personal property with valuations and deprecation amounts to Safeco. By then, nearly a

17   year had passed since the wildfire.

18          39.     In September of 2018, Plaintiff sent Safeco a letter requesting that they correspond

19   in writing with her because she was almost deaf.

20          40.     In September of 2018, Safeco sent Plaintiff a letter demanding photos, receipts, etc

21   within ten days. In response, Plaintiff called Safeco asking for more time and told Safeco about

22   wounds on her hands and her other disabilities. Safeco’s response on the phone was to deny giving

23   Plaintiff more time.

24          41.     Around the same time, Safeco sent Plaintiff a letter of demanding an examination

25   under oath within ten days. In response, Plaintiff called Safeco asking for more time. Safeco

26   refused to give Plaintiff more time to schedule the EUO.

27          42.     Safeco refused to provide Plaintiff with a copy of the claim file. Plaintiff asked for

28

                                                        9
                                           FIRST AMENDED COMPLAINT
        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 18 of 75




 1    Claim File in September of 201 8 over the phone and also in an email and also later again in person

 2    at the Examination Under Oath.

 3           43.      In an October 2018 email Safeco wrote to Plaintiff that they had some general

 4    questions to discuss about her Claim. In response to that email, October 2018 Plaintiff sent a letter

 5    or email asking for list of written questions. Safeco did not send any list of written questions.

 6    Safeco transferred her claim to a special investigations unit.

 7           44.      In late Dec 2018, Plaintiff retained legal counsel to assist her with the Claim. With

 8    counsel’s assistance, Plaintiff provided approximately 600 pages of receipts, photos and

 9    documents electronically. Plaintiff spent nearly a month with her attorneys at LegalAid collecting

10    the evidence.

11    Defendants Deny Plaintiff Reasonable Accommodations

12           45.      Rather than offering her an accommodation, Safeco subjected her to an

13    examination under oath on January 7, 2019, in person regarding the inventory list. Safeco would

14    not tell her what information what information they were seeking and stated that here claim was

15    not being treated as suspicious. Safeco did not give Plaintiff, who was disabled, reasonable notice

16    of the examination and rejected the policyholder’s pleas for a reasonable notice. Safeco

17    improperly noticed the examination under oath.

18           46.      This first exam on January 7, 2019, lasted about 9 hours, primarily asking question

19    about each item on the inventory list. At the examination, Safeco’s counsel stated that Safeco

20    never received the evidence from Plaintiff. The evidence was again handed over in person to

21    Safeco’s counsel. Plaintiff was not given a lunch break despite her for frequent breaks due to low

22    blood sugar. Safeco attempted to bar the policyholder’s service dog from entering to assist her.

23    Plaintiff nearly passed out during the exam due to her low blood sugar and later passed out at

24    home. Plaintiff asked for several breaks. Safeco’s counsel stated the examination would conclude

25,   on one day if Plaintiff didn’t take a lunch break.

26           47.      The examination under oath continued from January 7 to February 21, 2019,

27    amounting to approximately twenty hours of videotaped questioning. Plaintiff continually asked if

28

                                                           10
                                          FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 19 of 75




 1   there were any “red flags” on her file. Counsel for Defendants stated there were never any red

 2   flags on her file and her file was not being treated as suspicious.

 3          48.       Safeco held the examination within the burned zone with panoramic views of the

 4   burned zone of Coffey park. This caused the policyholder severe anxiety and stress as she had to

 5   relive the horror of the wildfire and the loss of her pets.

 6          49.       During the examination Plaintiff handed directly to Defendants a half of foot stack

 7   of pages of documents including her 52 page inventory list, emails, photos, including 600 pages of

 8   receipts and emailed 700 more photos and documents, to support her 53 page inventory list and

 9   satisfied all of Defendants’ long list of wild requests. Defendants asked wide open and irreverent

10   question.

11           50.      Upon information and belief, Plaintiff was not given proper notice of the

12   examination or given a copy of California Insurance Code section 2071.1 . Furthermore, the length

13   of the exams were not reasonable nor even necessary as Safeco could not require an inventory list.

14           51.      At the Examination Under Oath conducted by Safeco’s attorney, Christina Ho,

15   Safeco also demanded that Plaintiff waive her attorney client privilege and asked for invasive and

16   confidential documents unrelated to the claim, such as:

17                 Emails with Plaintiff’s attorneys of all cases including Probate Case

18                 Real estate client records

19                 Thousands of homeowner records

20                 Real estate broker

21   Safeco did not explain why such documents were necessary to processing the Claim.

22           52.      During the examinations, Safeco made comments mocking Plaintiff and her

23   disability. During the examination, Safeco also mocked and laughed at other policyholders’

24   claims, such as ridiculing receipts for dresses several sizes too small or receipts for clothing stores

25   or designers that “obviously do not carry their size”. Plaintiff was ridiculed and intimidated during

26   the examination.

27           53.       Safeco conducted the examinations under oath in bad faith and intimidated, and

28

                                                        11
                                           FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 20 of 75




 1   traumatized, and discouraged the Plaintiff from pursuing her legitimate wildfire loss claim. For

 2   example, Plaintiff even contacted a person that gave her a cotton candy machine 1 0 years ago to

 3   meet Safeco’s oppressive and illegal demands. Plaintiff provided proof of ice skating lessons and

 4   scuba lessons, as Safeco scrutinized her claim. Plaintiff provided actual Snoopy Cam photos of her

 5   on the ice, taking ice skating lessons, and receipts all of the same sporting items. Plaintiff felt

 6   ridiculed and shamed. Safeco’s attorney told Plaintiff that Safeco needed photos of her on ice,

 7   receipts for ice skating lessons, etc.

 8           54.     Although Plaintiff was represented by counsel and Safeco knew that Plaintiff was

 9   represented by counsel, Safeco contacted Plaintiff directly in January of 2019 via email without

10   the consent of her legal counsel and asked Plaintiff questions outside of the Examination Under

11   Oath. Specifically, on or about January 8, 2019, Safeco emailed Plaintiff, demanding that she

12   identify her deceased friend, whom Plaintiff had known since the first grade, from a photo. This

13   deceased friend and his family were witnesses to the court eviction order. This friend was also

14   going to move help Plaintiff move her antiques. Before the fire in October 2017, Plaintiffs friend

15   was killed in a motorcycle accident, which was reported by the SF Chronicle. Safeco claimed

16   Plaintiff was lying that her friend was deceased because Safeco saw his Facebook page which

17   appeared active. But Safeco did not contact Plaintiffs other witnesses. This caused Plaintiff

18   extreme emotional distress and grief. Upon information and belief, this and other despicable acts

19   by Safeco were done intentionally to harass and intimidate Plaintiff and to deter her from

20   completing the Examination Under Oath so that Safeco could accuse her of not cooperating in

21   order to deny her Claim.

22           55.    After the two Examinations Under Oath, Safeco wrote to Plaintiff and asked to

23   inspect the entire parcel on which several family properties were located — every house, bam, and

24   building on about ten acres. Safeco even asked Plaintiff to contact her restrained brother. Safeco

25   was in doubt that Plaintiff moved all her personal property to her Sister’s House.

26           56.     On or about May 14, 2019, a Safeco agent, Sally Dolton, spent half of a day

27   inspecting all Plaintiff and her relatives’ personal property in their own houses and sheds seeking

28

                                                       12
                                          FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 21 of 75




 1   evidence of any items declared on the inventory list and taking photos of her and her relatives’

 2   personal property. Safeco ’s inspector stated she completed the investigation to their full

 3   satisfaction and found no items on the inventory list. The Safeco agent informed Plaintiff that

 4   there were no red flags on her file and no evidence of any wrongdoing.

 5           57.    During the inspection, the Safeco agent repeatedly jabbed and kicked Plaintiff’s

 6   Nigerian pet goat in the gut, stating “This is how you get them to move . . . .you have to jab them

 7   hard in the gut.” The goat still refused to move the Safeco agent jabbed harder while ignoring

 8   Plaintiff’s pleas to stop. Plaintiff told the Safeco agent to simply walk around the goat. Plaintiff

 9   believes the Safeco agent kicked the goat hard enough to dent its stomach to intimidate her as a

10   domestic violence survivor and get her to drop her claim.

11           58.    In or about summer of 2019, Plaintiff asked Safeco for a reasonable

12   accommodation of a few more weeks to reconcile any missing documents from the file and to find

13   new legal counsel. Her reasonable request for accommodation was denied by Safeco in writing.

14   Safeco was still asking Plaintiff to reconcile receipts, photos to claimed items. Safeco also never

15   sent Plaintiff a copy of her Claim file, making it nearly impossible for Plaintiff to “reconcile” the

16   documents that Safeco continued to demand. Plaintiff included a doctor’s note about the condition.

17   Safeco responded in writing ignoring the request for accommodation and instead demanding

18   appraisals of the inventory items.

19          59.     In August 2019 Safeco sent a letter to Plaintiffs counsel denying the Claim in full.

20          60.     In late 2019 Plaintiff met face with the California Insurance Commission in

21   Healdsburg, California at the Kincade Fire recovery center. Plaintiff submitted a complaint

22   verbally to the CA Insurance Commission.

23          61.     Plaintiff was told to send Safeco a letter cc’ing the CA Insurance Commission to

24   re-open the claim. Safeco responded to denying the request to re-open Plaintiffs Claim.

25          62.     Safeco subsequently refused the department’s demand to reopen the claim and

26   appeal. Upon the department’s request, Plaintiff sent letters again to reopen the case, asking for an

27   appeal, and later sent a letter with intent to sue. Safeco refused to reopen the claim.

28

                                                      13
                                          FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 22 of 75




 1                                        FIRST CAUSE OF ACTION

 2                                (Breach of Contract against all Defendants)

 3           63.       Plaintiffs incorporate herein by reference and reallege all of the allegations stated in

 4   this Complaint.

 5           64.       Plaintiff paid consideration in the form of premiums and have faithfully performed

 6   all obligations required to be performed by her under the terms of the insurance contract, except to

 7   the extent performance may have been excused by, among other things, Defendants’ bad faith

 8   conduct and breach of the insurance policy.

 9           65.       Plaintiffs were insured under a valid residential property insurance policy, Policy

10   No. OM2581913 (Exhibit A), issued by Defendants, which was in effect when the loss occurred.

11           66.    Defendants breached the terms of the contract by failing to fully pay monies due

12   under the contract and by forcing Plaintiff to institute this litigation.

13          67.     As a direct, proximate, and legal result of Defendants’ breaches of the contract,

14   Plaintiff has been, and continue to be, damaged in an amount in excess of the jurisdictional limits

15   of this Court, including but not limited to: the loss of benefits due under the contract;

16   consequential damages including interest on monies Plaintiffs could and should have received

17   promptly, but which it did not receive in a timely fashion as a result of Defendants’ breach of

18   contract; and other fees, expenses, and costs to be proven at trial.

19          68.     Plaintiff has also sustained other losses as a direct, proximate, and legal result of

20   Defendants’ conduct, in an amount to be proven at trial.

21                                      SECOND CAUSE OF ACTION

22     (Breach of the Implied Covenant of Good Faith and Fair Dealing against all Defendants)

23          69.     Plaintiff incorporates herein by reference and reallege all of the allegations stated in

24   this Complaint.

25          70.     The insurance policy identified in this action contained an implied covenant of

26   good faith and fair dealing, whereby Defendants agreed to perform obligations under the Policy in

27   good faith, to deal fairly with Plaintiff, and to not unreasonably deprive Plaintiff of her rights.

28

                                                        14
                                          FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 23 of 75




 1           71.     Defendants tortiously breached the implied covenant of good faith and fair dealing

 2   arising from the insurance contract by unreasonably denying to fully pay for Plaintiffs loss.

 3           72.     Despite Plaintiffs demand that all owed monies be paid, Defendants refuses and

 4   continues to engage in unlawful insurance practices and misrepresentations. Such bad faith

 5   conduct constitutes a continuing tort, which is causing Plaintiffs continued damages.

 6           73.     Defendants engaged and continues to engage in a course of conduct to further its

 7   own economic interests in violation of its obligations to Plaintiffs. This conduct includes, but is

 8   not limited to, the conduct alleged in the Complaint and the following:

 9             a) Failing to conduct a full, fair, prompt, and thorough investigation of all of the bases of

10   Plaintiffs' Claim;

11            b) Failing to evaluate Plaintiffs' Claim objectively;

12            c) Failing to treat Plaintiffs' interests with equal regard as its own;

13            d) Using unduly restrictive and unreasonable interpretations of the Policy as an excuse for

14   denying payment of benefits owed to Plaintiffs;

15            e) Using improper standards to adjust Plaintiffs' claim;

16            f) Not attempting in good faith to effectuate a prompt, fair and equitable settlement of

17   Plaintiffs' claim;

18            g) Compelling Plaintiff to institute litigation to recover amounts due under the Policy;

19            h) Deliberately denying benefits that Defendants knew were owed under the policy in

20   conscious disregard of Plaintiffs' known rights and established California case law;

21            i) Engaging in deceptive practices to avoid paying benefits to Plaintiff;

22            j) unreasonably failed to pay/delayed payment of policy benefits;

23            k) failed to reasonably inform Plaintiff of her rights under the Policy and under the

24   California Insurance Code;

25            1) Other acts or omissions of which Plaintiff is presently unaware, and which will be

26   shown according to proof at the time of trial.

27           74.     Without any reasonable basis for doing so, and with full knowledge and/or

28

                                                        15
                                         FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 24 of 75




 1   conscious disregard of the consequences, Defendants have failed to and refused to act in good

 2   faith or act fairly toward Plaintiff, and Defendants have, in bad faith, failed and refused to perform

 3   its obligations under the insurance policy, and under the laws of the State of California.

 4          75.     As a direct result of its breach of contract and breach of implied covenant of good

 5   faith and fair dealing, Defendants have waived and/or is estopped from asserting any right to

 6   contest either coverage or the amount of benefits claimed, or to be claimed, by Plaintiff.

 7          76.     As a proximate result of the wrongful and tortious conduct of Defendants and its

 8   representatives, Plaintiff has suffered legally compensable damages in amounts to be shown at the

 9   time of trial, including, but not limited to, loss of contract benefits, interest thereon, and

10   consequential damages.

11          77.     As a direct and proximate result of the conduct of Defendants and its

12   representatives, Plaintiff has been required to engage the services of legal counsel and as such, has

13   incurred, and will continue to incur, costs and attorneys' fees for an amount to be determined

14   according to proof. Plaintiffs claim these fees as a distinct item of damages pursuant to Brandt v.

15   Superior Court (1985) 37 Cal.3d 813.

16          78.     Plaintiffs are informed and believe, and thereon allege, that the conduct of

17   Defendants described above was part of a long-established pattern and practice designed to force

18   claimants to accept less, or no, policy benefits, than they would otherwise be entitled to receive

19   under the terms of their policies, while unfairly minimizing the financial exposure and risk of

20   Defendants.

21          79.     The acts and omissions of Defendants and its representatives described above were

22   part of the established corporate practices and procedures of Defendants, and were directed,

23   approved, or ratified by individuals in management positions.

24          80.     In carrying out the actions and inactions described in this Complaint, Defendants

25   and its representatives acted intentionally, with a conscious disregard of the known rights of

26   Plaintiff, and did so in a fraudulent and oppressive manner, all of which warrants the imposition of

27   punitive damages under the guidelines of California Civil Code section 3294 in an amount

28

                                                       16
                                         FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 25 of 75




 1   sufficient to punish and deter Defendants from engaging in similar conduct in the future.

 2                                     THIRD CAUSE OF ACTION

 3                        (Intentional Misrepresentation against all Defendants)

 4           81.    Plaintiff incorporates herein by reference and reallege all of the allegations stated in

 5   this Complaint.

 6           82.    At the time the policy of insurance was obtained by Plaintiff, Defendants
                                               i


 7   represented that Plaintiffs personal property anywhere in the world would be covered for fire loss.

 8   Defendants also represented the policy provided "comprehensive homeowner coverage " with

 9   "customer care " provided by qualified, trained and properly licensed personnel. Defendants also

10   represented on the news and directly to Plaintiff that an inventory list would not be required from

11   victims of the Tubbs wildfire.

12           83.    These representations were false.

13           84.    Defendants knew that these representations were false when they made them.

14           85.    Defendants intended that Plaintiff rely on these representations.

15           86.    Plaintiff reasonably relied on these representations as Defendants held themselves

16   out as reputable, reliable insurance companies and even stated on television news broadcasts that

17   they would not require inventory lists from Tubbs Wildfire victims.

18           87.    The above course of conduct was pursued without due regard for and in reckless

19   and conscious disregard of the financial and emotional circumstance of Plaintiff. As a direct and

20   proximate result of the conduct of Defendants, Plaintiff suffered anxiety, panic, worry, anger,

21   emotional and mental distress, sleeplessness, and out-of-pocket expenses all to her general damage

22   in an amount to be determined.

23          88.     As a further direct and proximate result of the conduct of Defendants, Plaintiff

24   incurred and will incur economic detriment including but not limited to, attorneys fees, cost and

25   expenses of litigation, and other special damages in an amount not yet determined.

26          89.     At all times relevant herein Defendants acted fraudulently, with malice, oppression

27   and willful disregard for Plaintiffs' rights and interests as said Defendants sold its insurance

28

                                                        17
                                        FIRST AMENDED COMPLAINT
            Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 26 of 75

•J




      1   product with undisclosed and concealed limitations, implemented unreasonable and wrongful

      2   evaluation of Plaintiffs losses and damages, and then refused insurance coverage at any burden or

      3   cost, economic, emotional, and/or physical to Plaintiff solely for said Defendants’ greed, economic

      4   benefit, and premiums. The conduct of Defendants as described herein was undertaken with a

      5   conscious disregard of Plaintiffs' rights, based upon said Defendants’ greed and superior

      6   bargaining and advertising power, and with the intent to vex, injure and annoy Plaintiff so as to

      7   constitute malice, fraud or oppression pursuant to California Civil Code Section 3294. Such

      8   conduct entitles Plaintiff to punitive damages in an amount appropriate to deter such conduct.

      9                                   FOURTH CAUSE OF ACTION

     10                                (False Promise against all Defendants)

     11           90.   Plaintiff incorporates herein by reference and reallege all of the allegations stated in

     12   this Complaint.

     13           91.   Defendants made a promise to Plaintiff that an inventory list would not be required

     14   since she was a victim of the Tubbs wildfire.

     15           92.   Defendants did not intend to perform this promise when they made them.

     16           93.   Defendants intended that Plaintiff rely on this promise.

     17           94.   Plaintiff reasonably relied on the promise as Defendants held themselves out as

     18   reputable, reliable insurance companies and even stated on television news broadcasts that they

     19   would not require inventory lists from Tubbs Wildfire victims.

     20           95.   Defendants did not perform the promised act.

     21           96.   Plaintiff was harmed.

     22           97.   Plaintiff’s reliance on Defendants’ promise was a substantial factor in causing her

     23   harm.

     24                                    FIFTH CAUSE OF ACTION


     25             (Violation of Business & Professional Code § 17200 against all Defendants)

     26           98.   Plaintiff incorporates herein by reference and reallege all of the allegations stated in

     27   this Complaint.

     28

                                                          18
                                            FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 27 of 75




 1           99.     Defendants acts as described herein constitute unfair business practices which are

 2   illegal under California Business & Professions Code section 17200 which prohibits unfair

 3   competition, which includes unlawful, unfair or fraudulent business acts or practices and unfair,

 4   deceptive or untrue acts and specifically the conduct stated herein which violates the California

 5   Insurance Code and regulations promulgated thereto.

 6           100.    As a proximate result of Defendants' course of unfair and deceptive conduct,

 7   Plaintiffs have been injured as previously alleged. Plaintiffs seek all relief allowed pursuant to

 8   statute. Plaintiffs pursue this action as private attorneys general. Plaintiffs seek disgorgement of

 9   any profit gained by Defendants due to Defendants' wrongful conduct, restitution and attorneys’
                                                               i
10   fees.

11                                      SIXTH CAUSE OF ACTION

12                  (Intentional Infliction of Emotional Distress against all Defendants)

13           101.    Plaintiffs incorporate herein by reference and reallege all of the allegations stated in

14   this Complaint.

15           102.    Defendants’ conduct was outrageous.

16           103.    Defendants intended to cause Plaintiff emotional distress.

17           104.    Defendants also acted with reckless disregard of the probability that Plaintiff

18   would suffer emotional distress.

19           105.    Plaintiff suffered severe emotional distress.

20           106.    Defendants’ conduct was a substantial factor in causing Plaintiffs severe emotional

21   distress.

22           107.   Defendants, and each of them, acting individually and/or in concert as part of a

23   greater conspiracy as hereinabove set forth, acted with oppression, fraud and malice and a willful

24   and conscious disregard of Plaintiff s rights.

25                                    SEVENTH CAUSE OF ACTION


26                      (Violation of Unruh Act and ADA against all Defendants)

27           108.   Plaintiffs incorporate herein by reference and reallege all of the allegations stated in

28

                                                       19
                                         FIRST AMENDED COMPLAINT
       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 28 of 75




 1   this Complaint.

 2           109.     Defendant denied full and equal accommodations to Plaintiff.

 3           110.     A substantial motivating reason for Defendants’ conduct was Plaintiffs medical

 4   condition or disabilities.

 5           111.     Plaintiff was harmed.

 6           112.     Defendants’ conduct was a substantial factor in causing Plaintiffs harm.

 7

 8

 9                                                    PRAYER

10

11

12           WHEREFORE, Plaintiffs pray for relief against Defendants, and each of them as

13   follows:

14              1. For general, compensatory damages, plus prejudgment interest and other damages

15   according to proof;

16              2. For special and consequential damages according to proof;

17              3. For attorneys' fees and costs;

18              4. For fees pursuant to Brandt v. Superior Court (1985) 37 Cal.3d 813;

19              5. For punitive and exemplary damages including treble damages according to proof;

20              6. For costs of suit herein;

21              7. For pre-judgment interest as provided for by applicable law; and

22              8. For such further relief as the Court may deem just and proper.

23

24

25                                                TRIAL BY JURY

26          Trial by jury is demanded on all such issues so triable.

27

28

                                                         20
                                               FIRST AMENDED COMPLAINT
        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 29 of 75




  1

 2
      DATED: May 26, 2021
 3
                                     By:

 4                                         Susan Carol Plichcik, Plaintiff In Pro Per


 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

,26

27

28

                                           21
                               FIRST AMENDED COMPLAINT
     Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 30 of 75




 1                                  EXHIBIT A

 2

 3


 4

 5
                                                                      i
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                '      22
                            FIRST AMENDED COMPLAINT
                 Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 31 of 75




                                Full Time Jobs                 Part Time Jobs                Hourly Jobs             Work for Home                 I
                                                                                                                          Jobs2€areers




Insurance Companies Require Written Inventory
From Fire Victims' Burned Homes
NBC BAY AREA RESPONDS



By Chris Chmura, Joe Rojas, Lindsey Boyd and Selena Hernandez • Published at 11:21 pm on January 7,                                           f             S
2018


                                                                                                                                                                       Mag
                                              NBCSUBAYABEAJ.RESPONDS
                                                               1
                                                                                       7]                U




                                                                                                 V
                                                                                                                1                              Do This
                                                                                    CTW’

                                                                                                                        Trending Stories
                                                                                                                                            SAN JOSE

                                                                                                                                            San Jose Couple's Dogs
                                                                                                                                            Allegedly Sedated by Pet

                                                                                                       NBCjB
                                                                                                       BAY areaXXX
                                                                                                                                            Sitters

       idUNBCBAYAREA.COM                                                               JI
                 —     —
                                                                                                                                            SAN MATEO
To get 100 percent of the benefits they paid for, many North Bay fire victims say th^ir... Read more
                                                                                                                                            1 Dead in Crash Near Highway
                                                                                                                                            101 Offramp in San Mateo


When the overnight firestorm raged through Santa Rosa in October, nothing in the three-bedroom                                              HOUSING

house at 1445 Starview Court survived.                                                                                    !ent|             Oakland Bans Tenant Criminal
                                                                                                                                            Background Checks


“Nothing," said homeowner Holly Webb. "It's all gone "
                                                                                                                            mrelll.JJ.MTBj SAN JOSE
                                                                                                                          |,Y,              Two Elementary Schools in San
                                                                                                                                 *s£™’   •» Jose Set to Close
And so, Webb was stunned when State Farm told her that getting the full $237,000 listed on her
insurance policy for the contents of her home will require a written inventory of everything that
                                                                                                                        Ffg ATTORINEYCISCO 0ISTRICT
was inside.
                                                                                                                                            SF DA Boudin Announces
                                                                                                                                            Citywide Elimination of Cash
                                                                                                                                            Bail
Local


  CTaurelwood                                                                                                             Weather Forecast
 B\ ^elementary school^       PUBLIC EDUCATION • IS MINS AGO                       ‘


III 1/2'1 UINARNEWYEAI        Two San Jose Elementary Schools Set to Close at End of 2019-2020                            SAN JOSE. CA

jS||J . .ASSEMBLY.     B:3t
                                                                                                                                                        TONIGHT




         [CTll                SAN MATEO > 57 MINS AGO                                                                     47°                           46°
                              1 Dead in Crash Near Highway 101 Offramp in San Mateo
                                                                                                                                                        TOMORROW
                                                                                                                          Broken Clouds

                                                                                                                          10% Precip
                                                                                                                                                        64°
              Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 32 of 75




"They want every single thing you ever, had," she said. "Every cup and saucer, every spoon and
fork. Everything that you had in your life."                                                           I>



Webb expected a full payment with no questions asked, after all, she and her husband lost
everything.



"This is what I have: a pile of ash," she said, standing atop charred rubble.



State Farm declined to discuss specifics of Webb's case. In general, a spokesperson explained
that consumers cannot count on getting the amount listed in your policy because those numbers
represent the maximum amount the policy will pay.



"They do not represent an automatic payment amount," she wrote.



After learning that, Webb is bracing herself for thousands less than she expected.



"I'm not going to get the coverage they said I had," she said, calling the process "cruel.”



When all that remains of a home is ash, what's the point of a contents list, anyway? We asked
around.



Nationwide told us it was "unable to find anyone who is able to adequately answer [our] question."


USAA said a contents list might assist victims in getting a tax deduction. The Insurance
Information Institute, an insurance trade group, told us requiring an inventory stops fraud.



"It's legit. People do try to cheat insurance companies," said attorney Amy Bach. "But not in a

disaster.”



Bach heads United Policyholders, a San Francisco nonprofit that helps people with insurance. She
believes the real reason disaster victims are required to do detailed inventories is to reduce the
amount insurance companies must pay out.               1


'They know people are going to leave a lot of money on the table," Bach said.



Only Safeco/Liberty Mutual told NBC Bay Area that it will pay North Bay fire victims 1 00 percent of
their contents policy without a written inventory. A Safeco/Liberty Mutual spokesman said
customers will undergo an "in-depth conversation” with a property specialist who will determine

whether the victim will be paid 1 00 percent of the coverage for their contents. A written inventory

will not be required.                                                  t



Other companies said they will let victims avoid an inventory too, but the amount victims will
receive is being reduced by as much as 75 percent.



Webb says State Farm is giving her two years to complete the inventory, when all she wants is to
move on today.



"And it’s not just me, it's my neighbors," she said.



She's right. We checked with the California Department of Insurance. It told us hundreds of fire
victims have complained about being forced to itemize everything they had in their home before

their insurance company pays their claim in full.
                 Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 33 of 75




"It's overwhelming," said California Insurance Commissioner Dave Jones. "And we understand

this."



Jones issued a notice to insurance companies urging them to waive their inventory requirements

for wildfire victims. He gave them a Jan. 8 deadline.



"I'm confident they can all waive it," Jones said. “Particularly in Holly's case, as you describe it,

where the home is a total loss. There's nothing left."



Jones does not have authority to require 1 00 percent payments for fire victims. But, he plans to

publicly post the names of insurance companies that will - and will hot - give fire victims a break
from the paperwork.



Webb wants insurance agents to start disclosing how the claims process works before they sell a

policy and tell customers they might be required to do a full home inventory after a disaster to get
paid.



"Here's how you do it," she recommended. "And here's what we'll need."



Webb said no of that occurred when she signed on with State Farm.’



"No, it didn't happen," she said.



We have asked state farm to reconsider Webb's case. She is hopeful the company makes good on

its "Good Neighbor" slogan.                              i



"It you were a 'Good Neighbor,' you'd pay what you owe me - for what I paid for all these years,"

she said.



Here's how you can protect yourself right now: do a home inventory before disaster strikes.



It's simple. Take a tour of your home with your smartphone. Shoot video and snap photos. Open

drawers and comb through closets.                                        ‘



There are apps out there that will help you. United Policyholders has one, here:
http://www.uphelp.org/pubs/uphelp-home-inventory-app. No matterhow you create your list, send
it to the cloud. That way, if your phone burns, you have a back-up copy of everything you need.




                                                                                   f     *     S




MORE FROM THE WEB

• SUV PRICES I SEARCH ADS




                                                             Sponsored
SUVs in United States Might Be Cheaper Than You
Think
     Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 34 of 75




 1
                                   EXHIBIT B
 2


 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14


15

16

17

18

19

20

21

22

23

24

25


26

27

28

                                      23
                            FIRST AMENDED COMPLAINT
                          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 35 of 75



               Safe®          Insurance™
               A Liberty Mutual Company




               CUSTOMER ACCOUNT SUMMARY                                                                           JUNE    8,   2017

               AGENT:                                                           CUSTOMER:
               LANDERS INSURANCE LLC                                            SUSAN PLICHCIK
               1424 E SHERMAN AVE STE 400                                       PO BOX 2811
               COEUR D ALENE              ID   83814-4045                       ROHNERT PARK C A          94927-2811



               1-2O8-651-62O8                                                   Account Number:
                                                                                72261763714
               INFO'SjLANDERSINS com
                                                   '.v




                                          Policy Services:    Online Account Services:                        24-Hour Claims:
                    QUESTIONS?
                                          1-208-^1^^^         www.safeco.com/myaccoun1                       1-800-332-3226


               Thank you for being a valued customer.

               At Safeco, we partner with your agent to*provide: you with a broad portfolio of products, responsive
               customer service and options that are simple and convenient. Your Safeco Package is a
               comprehensive combination of convenience, savings and protection.      And it's our priority to protect
               the things and people that matter most to you.


               Enclosed are important documents about your policy renewals.    If you have questions regarding
               your coverage or other products offered by Safeco, please contact your agent.

               We appreciate your business and the trust you place in us to meet your insurance needs.


               YOUR POLICY DETAILS:

                                                         Policy           Policy      is    Effective                   Term
               Policy                                    Number             From                To                      Premium

               HOMEOWNERS                       0M2581913      08/07/2017 08/07/2018                                    $517.15
               PREMIUM IF YOU SELECT FULL PAY                                                                           $493 . 15
                 Discounts applied to this policy: Package Auto Discount, Umbrella Policy Discount
                 Issued by: General Insurance Company of America

               AUTOMOBILE                          M1763714     02/06/2017 02/06/2018                 $1,270.48
                 Discounts applied to this policy:  Account, Good Driver, Superior Good Driver, Multi-Car, Both Side
                    Air Bag
                    Issued by:   Safeco Insurance Company of America

               DWELLING FIRE                    0M2604422      05/18/2017                   05/18/2018                  $633 . 15
                 Discounts applied to this policy: Account Credit
                    Issued by:   Safeco Insurance Company of America




072DEBV13569
               UMBRELLA                         UM2581916       08/07/2017                  08/07/2018                  $203.00
                 Discounts applied to this policy: No discounts applied
                 Issued by: Safeco Insurance Company of America




               THIS IS NOT A BILL. Please do not send payment now. You will be receiving a separate invoice statement(s) based on the payment
               schedule you selected. Thank you for selecting us to service your insurance needs.


               OC-726/EPA 4/09
               G1
                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 36 of 75



                             Insurance*,
              A liberty Mutual Company




                                         NOTICE OF PRIVACY PRACTICES — CALIFORNIA

              We appreciate the trust you place in us when you buy insurance from one of our companies. We want
              you to know how we gather information about you, how we protect it, and how you can make sure it’s
              correct.

              WHAT WE COLLECT                                      ,

              Most of the information we obtain comes directly from you and your insurance agent. For example, your
              application gives us your name, address and Social Security number.

              We may also ask for data frsmsother outside sources, including:

                   •     Your transactions with our affiliates or other insurance companies (such as your payment
                         history or claimsshistory); or

                   •     Data we receive from a consumer reporting agency or insurance support organization
                         (“Organization"), such as your credit history, driving record, claims history or value and condition
                         of your property.

              Organizations from which we obtain information may keep it and disclose it to others as permitted by law.

              If we obtain medical information aboutyou, it is generally received in connection with the administration or
              management of your insurance policy or claim or for the detection and prevention of fraud. We will not
              share your medical information with our affiliates or non-affiliates for marketing purposes.

              We treat information about our former customers in the same manner that we treat information about current
              customers.

              HOW WE USE DATA ABOUT YOU

              We only disclose personal data about you as permitted by law. Generally, this includes sharing it with third
              parties to administer your transactions with us, service ypiir insurance policy or claim, detect and prevent
              fraud, or with your authorization. We require these parties to use your personal data only for the reasons we
              gave it to them. These third parties may include:

                   •     Agents and brokers authorized to sell Safeco insurance products;

                   •     Independent contractors (such as auto repair facilities, towing companies, property inspectors
                         and independent adjusters);

                   •     Auditors, attorneys, courts and government agencies;

                   •     Other companies which may reinsure your policy or with which you have other coverage;
§                  •     Group policyholders (for reporting claims data or an audit); and/or,

                   •     Other companies and Organizations for actuarial or research studies.

              We may also share data with other companies with which we have joint marketing agreements for products
              offered by Safeco. We may also share information about our transactions (such as payment history) and
              experiences (such as claims made) with you within the Safeco family of companies. Finally, we may share
              data in response to court orders, such as subpoenas.




072DEBV1356
              We do not sell your information to others, nor do we provide it to third parties for their own marketing purposes.

              SECURITY

              We maintain physical, electronic, and administrative safeguards to protect your data from unauthorized
              access. Our employees are authorized to access customer files only for legitimate business purposes.

              YOUR AGENT OR BROKER

              Your agent or broker is not a Safeco employee and is not subject to our privacy policy. Because your
              agent or broker has a unique business relationship with you, he or she may have data about you that
              Safeco does not have. Your agent or broker may use this information differently than Safeco. Contact
              your agent or broker to learn more about their privacy practices.




              CN-2/CAEP 11/11                                                                                         Page 1 of 2
              G1
              Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 37 of 75


 REVIEWING YOUR FILE

 You can request a copy of the data about you in our files to review. Your request must be in writing. We will
 respond within 30 business days of receiving your request. We will advise you of third parties to whom we
 have given the data during the last two years. We will also give you the name and address of any reporting
 organization from which we received data about you.

 There are certain types of information, such as the information collected for a claim or when the possibility
 of a lawsuit exists, that we are not required to provide you.

 If the law allows you to review records supplied by a medical provider, you can direct us to send the records to
 you or to a provider of your choice (as long as the provider is licensed in the area related to the records being
 provided). We may send mental health records directly to you only with your medical provider’s approval.

 IF YOU DISAGREE WITH OUR RECORDS

If you believe information in our files is wrong, you can notify us in writing. We will review your file within
30 business days of receiving your notice. If we agree with you, we will amend our records and notify you
about the change. This change will become part of the file. It will be included in any future disclosures to
others and will be sent to:              i

        •      Anyone you designate who may have received the data during the previous two years.

        •      Anyone who received the data from us during the previous seven years.

        •       Organizations that provided the data that was changed pursuant to your request.

If we disagree with you, we will explain why. You can provide us with a written statement explaining why
you believe the data is wrong. This statement will become part of the file and will be included in any future
disclosures of the disputed subject matter. Your statement will also be sent to the parties listed above.

SAFECO’S WEB SITE

If you have Internet access and want to learn more about our online security practices, click on the Privacy
Policy link on www.safecn com

American Economy Insurance Company
American States Insurance Company
American States Insurance Company of Texas
American States Preferred Insurance Company
First National Insurance Company of America
General Insurance Company of America
Insurance Company of Illinois
Safeco Insurance Company of America
Safeco Insurance Company of Illinois
Safeco Surplus Lines Insurance Company
(For mailing address, please contact your agent or nearest local Safeco office.)

                                                                                                                     2
                                                                                                                     CM




                                                                              i




© 201 1 Safeco Insurance Corrpany of America, Member of Liberty Mutual Group. All Rights Reserved.

CN-2/CAEP 11/11                                                                                        Page 2 of 2
                            Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 38 of 75

   t
               Safe          Insurance™
              A liberty Mutual Company


                              GENERAL INSURANCE COMPANY OF AMERICA (A SAFECO Company)
                              Home Office: 62 Maple Ave, Keene, NH 03431 (A stock insurance company.)

                              HOMEOWNERS POLICY DECLARATIONS

              POLICY NUMBER:                                                      POLICY PERIOD:          FROM: AUG.         7, 2017 12:01 A.M.
                OM2581913                                                                                   TO: AUG.         7, 2018 12:01 A.M.

              NAMED INSURED AND MAILING ADDRESS:                                 AGENT:
                 SUSAN PLICHCIK                                                    LANDERS INSURANCE LLC
                 PO BOX 2811                                                       1424 E SHERMAN AVE STE 400
                 ROHNERT PARK CA           94927-2811                              COEUR D ALENE   ID  83814-4045



                 Valued Homeowners Customer Since: AUG.            7, 2015

              INSURED LOCATION:                                                   POLICY SERVICE INFORMATION:
                1870 DUTTON AVE                                                     TELEPHONE:  1-208-651-6208
                 SANTA ROSA CA 95407-6988                                           E-MAIL:        INFO@LANDERSlNS.COM
                                                                                   WEBSITE: www.landersins.com



                IMPORTANT MESSAGES

                  - Your policy has renewed effective August 7, 2017.
                  - THIS POLICY DOES NOT PROVIDE EARTHQUAKE COVERAGE.
                  - The limit of liability for this structure (Coverage A) is based on an estimate
                    of the cost to rebuild your home,' including an approximate cost for labor and
                     materials        in your area,      and specific           information        that       you   have    provided about
                     your home.


              LIMITS OF LIABILITY
               (Policy Section I - Property Coverages and Section                             II    -   Liability Coverages)

               Coverage A —           Coverage B —       Coverage C —            Coverage D —           Coverage E —           Coverage F —
                   Dwelling                Other           Personal               Additional                  Personal               Medical
                                         Structures        Property         ;       Living                     Liability           Payments
                                                                                   Expense

                     $314,300                $31,430           $157,150               $62,860                   $300,000                $1,000

              DEDUCTIBLES.
              The following deductibles apply               unless      otherwise stated within                     the    policy.
                                                                        !                                        AMOUNT
                  Section I       -   Property     Coverages                                              $         1,000


                                                                                                                                        PREMIUM
              BASIC COVERAGES                                                                                                  $         602.00
              OTHER COVERAGES,           LIMITS AND     OPTIONAL   COVERAGES                                                   $          20.00
              DISCOUNTS AND SURCHARGES                                                                                         $        -104.85




072DEBV1356
              TOTAL POLICY        PREMIUM:                                                                                     $          517.15
              TOTAL POLICY        PREMIUM IF YOU        SELECT   FULL   PAY:                                                   $          493.15

                  Premium Payer:             Insured




                                                                   CONTINUED                                                   ORIGINAL
              HOM-7000/EP 1/09                                       Page 1 of 3                                    DATE PREPARED: JUNE    8 2017
              G2
             Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 39 of 75



              GENERAL INSURANCE COMPANY OF AMERICA (A SAFECO Company)
              HOMEOWNERS POLICV DECLARATIONS
                                                                 CONTINUED
                                                                                                       POLICY NUMBER:               0M2581913



You may pay your        premium in          full       or       in    installments,            There       is    no    installment         fee    for
the following billing plans:                  Full      Pay,          Annual       2-Pay.      Installment             fees    for all      other
billing plans are listed below. If more than one policy is billed on                                                          the installment
bill, only the highest fee is charged. The fee is:
  $0.00 per installment for recurring automatic deduction (EFT)
  $0.00 per installment j for recurring credit card or debit card
  $2.00 per installment for all other payment methods


POLICY    LIMITS AND     OTHER ADDITIONAL                   COVERAGES
(Unless otherwise stated,               all    limits and                coverages are           included             in   basic    coverages)
    COVERAGE LEVEL:          NEW QUALITY- PLUS
SECTION I - PROPERTY COVERAGES
COVERAGE C - PERSONAL PROPERTY                         3.       SPECIAL          LIMITS   OF    LIABILITY
a. Money, pre-paid cards...                        $             250             h. Business Property
b.Rare coins and currency. . .                     $        3,000,                     On Premises. . .                                $     3,000
c. Securities,       debit cards. . .              §        3,000                      Off Premises Sub-limit                          $     1,000
d. Watercraft. . .                                 $        3,000                i. Tapes, records, discs...                           $       500
e. Trailers. . .                                   $        3,000                j. Theft of rugs...                                   $     5,000
f .Theft of jewelry,         watches. . .          $        3,000                k. Grave Markers. . .                                 $     3,000
g. Theft of silverware. . .                        $        3,00Qi

OTHER INCLUDED COVERAGES/POLICY1 PROVISIONS                                                                       Limit                    Premium
Loss Assessment        Coverage                                                                        $          3,000                Included
California Workers Compensation                                                                                                 $         12.00
    Inservant                                                                                                                                    N/A
    Outservant                                                                                                                                   N/A
Building    Ordinance        or   Law   Coverage            C    10%)                                  $         31,430                Included
Fungi,   Wet or Dry Rot,           or   Bacteria                                                       $         10,000                Included
Reasonable Repairs                                                                                     $          5,000                Included
Fire Department        Service Charge                                                                  $          3,000                Included
Land Stabilization                                                                                     $          5,000                Included
Arson Reward                                                                                           $         25,000                Included
Criminal    Conviction Reward                 Item a .          Information                            $          2,500                Included
Criminal    Conviction Reward -               Item b.           Property Recovery                      $          5,000                Included
Credit Card, Fund Transfer,                 Forgery 8                Counterfeit Money                 $          3,000                Included
Volunteer America                                                                                                                      Included
    Section I (All Perils Coverage)                                                                                                    Included
    Section II - Liability Coverage                                                                                                   Included
    Section II - Property Damage                                                                   $              2,000               Included

OPTIONAL COVERAGES                                                                                                Limit                    Premium
    Personal       Property Replacement                Cost                                                                           Included
    Extended Dwelling Coverage                                                                             Up    to 25%               Included
    Personal Offense Coverage                                                                      $            300,000         $          8.00

DISCOUNTS AND SURCHARGES                                                                                                                   Premium
    Package    Auto    Discount                                                                                                       Included
    Umbrella       Policy Discount                                                                                                    Included
    LICENSE,       TAX OR FEE:
      California       Seismic     Safety Fee                                                                                   $                 . 15


For information on other deductibles, coverages or discounts available in your state
or to review your account online, log on to www.safeco.com

FORMS APPLI CABLE TO THI S POL I CY :


    HOM-7301/EP       1/09              -   PERSONAL PROPERTY REPLACEMENT                          COST
    HOM-7300/EP       1/09              -   EXTENDED DWELLING COVERAGE


                                                                     CONTINUED

HOM-7001/EP 1/09                                                     Page 2 of 3                                           DATE PREPARED JUNE      8 2017
                            Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 40 of 75



                             GENERAL INSURANCE COMPANY OF AMERICA (A SAFECO Company)
                             HOMEOWNERS POLICY DECLARATIONS
                                                          i



                                                       CONTINUED
                                                                            POLICY NUMBER:     0M2581913

                   HOM-7350/EP     1/09     - PERSONAL OFFENSE COVERAGE
                   HOM-7210/EP 1/09         - SAFECO NEW QUALITY-PLUS HOMEOWNERS   CVRG
                   HOM-7100/CAEP 11/11      - SPECIAL PROVISIONS - CALIFORNIA
                   H0M-7237/CAEP 7/09       - CALIFORNIA WORKERS COMPENSATION
                   H0M-7579/CAEP R1 11/11   - CA RESIDENTIAL PROPERTY DISCLOSURE
                   H0M-7232/EP 1/09         - EXECUTION CLAUSE
                   HOM-7 030/ EP
                               R2 1/09      - HOMEOWNERS POLICY




                                                 1




072DEBV13568   HOM-7001/EP 1/09                        Page 3 of 3                    DATE PREPARED JUNE   8 2017
                          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 41 of 75

                Safe® Insurance,.
               A liberty Mutual Company
                                                                                        June 8, 2017

               LANDERS INSURANCE LLC
               1424 E SHERMAN AVE STE 400
               C0EUR D ALENE    ID   83814-4045                                         POLICY NUMBER
                                                                                        0M2581913




                                                                                        AGENT TELEPHONE:
                                                                                         1-208-651-6208




               SUSAN      PLICHCIK
               PO   BOX     2811
               ROHNERT       PARK CA      94927-2811




                                                              Action Requested:
                                   Important Information to Update or Consider a CEA Policy


               Dear Policyholder:


               Thank you for choosing Safeco Insurance™ to satisfy your home-insurance needs.

               Please be aware that most home insurance policies ih California do not cover earthquake damage
               — a separate policy is required. Because your earthquake risk is real, Safeco has joined forces with the
               California Earthquake Authority (CEA) to meet your earthquake insurance needs.

               Whether you are thinking of updating your existing CEA earthquake policy — OR you’re considering
               earthquake insurance for the first time — CEA now offers more coverage choices, more deductible
               options, and more affordable rates.

                    •       Already have CEA earthquake coverage?

                            Now is an excellent time to review your policy. Call your home insurance representative to see if
                            any of CEA’s new options are right for you.

 s                  •       Don’t have a CEA earthquake policy?

                            Please consider it now because earthquake insurance is both necessary and affordable. If
                            you think “an earthquake will never affect me," think again. Earthquakes strike without warning,
                            and    recovery   can   be   expensive.   Government   assistance,   if   available,   is   limited.   And
                            government loans, if you qualify, must be repaid.

               CEA policies can be updated or purchased at any time.




072DEBV13569
               Join nearly one million Californians who have earthquake coverage. Your home insurance representative
               is ready to help you get the CEA coverage that’s right for you. Call today.

               Safeco Insurance and California Earthquake Authority: working together to help prepare our policyholders
               for the next big earthquake.

               Sincerely,

               Personal Lines Underwriting




               EQ-0509/CAEP 1/17                                                                                            Page 1 of 1
                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 42 of 75



               Safe!         Insurance™
              A. liberty Mutual Company



                                                  SAFECO HOMEOWNERS POLICY

                                                            Table of Contents
                                                                                            Beginning
                                                                                             On Page
              INSURING AGREEMENT                                                                1

              SECTION I — PROPERTY COVERAGES                                                    1

                                  COVERAGE A — DWELLING                                         1

                                  COVERAGE B — OTHER STRUCTURES                                 1

                                          Building> Property We Cover                           1

                                          Building Property We Do Not Cover                     1

                                          BuildingxProperty Losses We Cover                     1

                                          Building Property Losses We Do Not Cover              1

                                  COVERAGE C — PERSONAL PROPERTY                               4

                                          Personal Property We Cover                           4

                                          Personal Property We Dp Not Cover                    5

                                          Personal PropertysLosses We Cover                    6

                                          Personal Property Losses We Do Not Cover             7

                                  COVERAGE D — ADDITIONAL LIVING EXPENSE AND LOSS OF RENT      7

                                  ADDITIONAL PROPERTY COVERAGES                                 8

                                  PROPERTY CONDITIONS

                                          Deductible                                           11

                                          Your Duties                                          11

                                          Loss Settlement                                      12

              SECTION II — LIABILITY COVERAGES

                                  COVERAGE E — PERSONAL LIABILITY AND COVERAGE F —
                                  MEDICAL PAYMENTS TO OTHERS

                                          Liability Losses We Cover                            14

                                          Liability Losses We Do Not Cover                     14

                                  ADDITIONAL LIABILITY COVERAGES                               18

                                  LIABILITY CONDITIONS                                         20

              SECTIONS I AND II — PROPERTY AND LIABILITY CONDITIONS

                                          Policy Period and Changes                            22

                                          Concealment or Fraud                                 22




072DEBV1359
                                          Liberalization Clause                                22

                                          Cancellation                                         22

                                          Non-Renewal                                          23

                                          Assignment                                           23

                                          Our Right to Recover Payment                         23

                                          Death                                                23

              POLICY DEFINITIONS                                                               23




              HOM-7030/EP R2 1/09
              G1
                        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 43 of 75



                                                     INSURING AGREEMENT


              In reliance on the information you have given us, we will pay claims and provide coverage as described in
              this policy if you pay the premiums when due and comply with all the applicable provisions outlined in this
              policy.

              This policy applies only to losses occurring during the policy period.



                                           SECTION I — PROPERTY COVERAGES


              BUILDING PROPERTY WE COVER

              COVERAGE A — DWELLING

              We cover:

              1.   the dwelling on thetesidence premises shown in your Policy Declarations used principally as a
                   private residence, including structures attached to the dwelling other than fences, driveways or
                   walkways;

              2.   attached carpeting, built-in appliances, fixtures; and

              3.   materials and supplies located on or next, to the residence premises used to construct, alter or
                   repair the dwelling or other structures on th&residence premises.

              COVERAGE B — OTHER STRUCTURES

              We cover:

              1.   fences, driveways and walkways; and

              2.   other structures on the residence premises, separated from the dwelling by clear space. This
                   includes retaining walls, decorative or privacy walls and other structures connected to the dwelling by
                   only a fence, utility line, plumbing’ or similar connection.
              BUILDING PROPERTY WE DO NOT COVER

              1.   Land, no matter where it is located, including land on which the dwelling is located, except as noted
                   in Additional Property Coverages, Land Stabilization.
              2.   Other structures:

                   a.   used in whole or in part for business; or

                   b.   rented or held for rental to any person; not a tenant of the dwelling, unless used solely as a
                        private residence or garage.



              BUILDING PROPERTY LOSSES WE COVER

              We cover accidental direct physical loss to property described in Building Property We Cover except as
              limited or excluded.



              BUILDING PROPERTY LOSSES WE DO NOT COVER




072DEBV1354
              We do not cover loss caused directly or indirectly by any of the following excluded perils. Such loss is
              excluded regardless of any other cause or event contributing concurrently or in any sequence to the loss.
              These exclusions apply whether or not the loss event results in widespread damage or affects a
              substantial area;

              1.   freezing of a plumbing, heating, air conditioning or automatic fire protective sprinkler system, or of a
                   household appliance, or by discharge, leakage or overflow from within the system or appliance
                   caused by freezing, while the dwelling is vacant, unoccupied or under construction, including being
                   newly built, remodeled, reconstructed, renovated or repaired. This provision does not apply if you
                   have used reasonable care to:

                   a.   maintain heat in the building; or

                   b.   shut off the water supply and drain the system and appliances of water;


              HOM-7030/EP R2 1/09                                  i -1 -
          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 44 of 75


2.   freezing, thawing, pressure or weight of water, ice or snow whether driven by wind or not, to a
     swimming pool, hot tub or spa, including their filtration and circulation systems, fence, landscape
     sprinkler system, pavement, patio, foundation, retaining wall, decorative or privacy wall, bulkhead,
     pier, wharf or dock;

3.   theft in, to or from a dwelling under construction, including materials and supplies for use in the
     construction, until or unless the dwelling is occupied. A dwelling under construction includes being
     newly built, remodeled, reconstructed, renovated or repaired. This exclusion does not apply if you
     are occupying the dwelling as your primary residence at the time of the loss;

4.   vandalism and malicious mischief, including fire caused by arson, or breakage of glass and safety
     glazing materials if the dwelling has been vacant for more than 60 consecutive days immediately
     before the loss. A dwelling under construction, including being newly built, remodeled, reconstructed,
     renovated or repaired is not considered vacant.

5.   continuous or repeated seepage or leakage of water or steam, or the presence or condensation of
     humidity, moisture or vapor which occurs over a period of weeks, months or years.

6.   a.   wear and tear, marring, scratching, deterioration;

     b.   inherent defect, mechanical breakdown;,

     C.   smog, rust or other corrosion, or electrolysis;

     d.   smoke from agricultural smudging or industrial operations;

     e.   settling, cracking, shrinking, bulging, or expansion of pavements, patios, foundations, walls,
          floors, roofs, ceilings, swimming pools, hot tubs, spas or chimneys;

     f.   birds, vermin, rodents, insects or domestic animals;

     g-   pressure from or presence of plant roots.

However, we do insure for any resulting loss from items 1. through 6. unless the resulting loss is itself
excluded under Building Property Losses We Do Not Cover in this Section. If loss to covered property
is caused by water or steam not otherwise excluded, we will cover the cost of tearing out and replacing
any part of the building necessary to repair the system or appliance. We do not cover loss to the system
or appliance from which water or steam escaped.

7.   Pollution or Contamination, meaning the existence of or the actual, alleged, or threatened
     discharge, dispersal, seepage, migration, release, escape, emission, transmission or absorption of
     pollutants or contaminants at any time except as provided by Additional Property Coverages —
     Household Products Coverage under Section I — Property Coverages.

8.   Ordinance or Law, meaning any ordinance or law:

     a.   requiring or regulating the construction, remodeling, renovation, repair, or demolition of building
          property, including removal of resulting debris, unless specifically provided under this policy;

     b.   the requirements of which result in a loss in value to property; or                                      X

                                                                                                                   S
     c.   requiring any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
          neutralize, or in any way respond to, or assess the effects of, pollutants or contaminants.

     This exclusion applies whether or not the building property has been physically damaged.

9.   Earth Movement, meaning:

     a.   the sinking, rising, shifting, expanding or contracting of earth, all whether combined with water
          or not. Earth movement includes but is not limited to earthquake, landslide, mudflow, mudslide,
          sinkhole, subsidence, movement resulting from improper compaction, site selection or any other
          external forces, erosion including collapse or subsidence of land along a body of water as a
          result of erosion or undermining resulting from the action of water. This includes the channeling
          of a river or stream;

     b.   erosion, shifting or displacement of materials supporting the foundation; and

     c.   volcanic blast, volcanic explosion,     shockwave,     lava flow,   lahars   and   fallout of volcanic
          particulate matter.

     This exclusion applies whether the earth movement is caused by or resulting from human or animal
     forces or any act of nature.

     We do cover direct loss by fire, explosion or theft.



HOM-7030/EP R2 1/09                                   -2 -
                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 45 of 75


              10.   Water Damage, meaning:

                    a.   (1)     flood, surface water, waves, tidal water, tsunami, seiche, overflow of a body of water, storm
                                 surge or spray from any of these, whether or not driven by wind, including hurricane or
                                 similar storm; or

                         (2)     release of water held by a dam, levee, dike or by a water or flood control device or
                                 structure;

                    b.   water below the surface of the ground, including that which exerts pressure on, or seeps or
                         leaks through a building, wall, bulkhead, sidewalk, driveway, foundation, swimming pool, hot tub
                         or spa, including their filtration and circulation systems, or other structure;

                    C.   water which escapes or overflows from sewers or drains located off the residence premises;

                    d.   water which escapes or overflows from drains or related plumbing appliances on the residence
                         premises. However, this exclusion does not apply to overflow and escape caused by
                         malfunction on the residence premises, or obstruction on the residence premises, of a drain
                         or plumbing appliances the residence premises; or

                    e.   water which escapes or overflows or discharges, for any reason, from within a sump pump,
                         sump pump weft.or atty other system designed to remove water which is drained from1 the
                         foundation area.                     I

                    Water includes any water borne materials.

                    This exclusion applies whether the water damage is caused by or resulting from human or animal
                    forces or any act of nature.

                    Direct loss by fire, explosion or theftresulting from water damage is covered.

              11.   Power Interruption, meaning the failure of power or other utility service if the failure takes place off
                    the residence premises. If any Building Property Losses We Cover ensues on the residence
                    premises, we will pay only for the ensuing loss.

              12.   Neglect, meaning your failure to use all reasonablesmeans to save and preserve property at and
                    after the time of a loss, or when property is endangered.

              13.   Loss caused directly or indirectly by war, including the following and any consequence of any of the
                    following:

                    a.   undeclared war, civil war, insurrection, rebellion, or revolution;

                    b.   warlike act by a mi litary force or m ilitary personnel; or

                    c.   destruction or seizure or use for a military purpose.

                    Discharge of a nuclear weapon shall be deemed a warlike act even if accidental.

              14.   Nuclear Hazard, meaning nuclear reaction, nuclear radiation, or radioactive contamination, all
                    whether controlled or uncontrolled, ar|d whether or not one of the forces initiating or contributing to
 3                  these nuclear hazards is covered within the losses we cover in Section I except direct loss by fire
                    resulting from the nuclear hazard is covered.

              15.   Intentional Loss, meaning any loss arising out of any act committed:

                    a.   by or at the direction of any insured;

                    b.   with the intent to cause a loss.

                    This exclusion does not apply to an otherwise covered property loss if the property loss is caused by




072DEBV1354
                    an act of domestic abuse by another insured under the policy provided:

                    c.   the insured claiming    a property loss files a police report and cooperates with           any   law
                         enforcement investigation relating to the act of domestic abuse; and

                    d.   the insured claiming a property loss did not cooperate in or contribute to the creation of the
                         property loss.

                    Payment pursuant to this provision shall be limited to the insurable interest in the property of the
                    insured claiming a property loss, less payments made pursuant to Section I — Property
                    Conditions, Mortgage Clause.




              HOM-7030/EP R2 1/09                                     -3-




                                                        I
           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 46 of 75


      e.   For purposes of this provision, “domestic abuse” means:

           (1)   physical harm, bodily injury, assault, or the infliction of fear of imminent physical harm,
                 bodily injury, or assault between family or household members;

           (2)   sexual assault of one family or household member by another;

           (3)   stalking of one family or household member by another family or household member; or

           (4)   intentionally, knowingly, or recklessly causing damage to property so as to intimidate or
                 attempt to control the behavior of another family or household member.
                                          j.

16.   Acts or Decisions, including the failure to act or decide, of any person, group, organization or
      governmental body. However, any ensuing, loss not excluded is covered.

17.   Weather that contributes in any way with a cause or event not covered in this section to produce a
      loss. However, any ensuing loss caused by a covered peril and not otherwise excluded is covered.

18.   Planning, Construction or Maintenance, meaning faulty, inadequate or defective:

      a.   planning, zoning, development, surveying, siting;

      b.   design, specifications,   workmanship, repair, construction,    renovation,   remodeling,   grading,
           compaction;                            !

      C.   materials used in repair, construction, renovation or remodeling; or

      d.   maintenance;                              ,

      of property whether on or off the insured location by any person or organization. However, any
      ensuing loss not excluded is covered.

19.   Fungi, Wet or Dry Rot, or Bacteria meaning the presence, growth, proliferation or spread of fungi,
      wet or dry rot, or bacteria. This exclusion does not apply to the extent coverage is provided for under
      Additional Property Coverages — Fungi, Wet or Dry Rot, or Bacteria in Section I — Property
      Coverages.

20.   Collapse, except as provided under Additional Property Coverages — Collapse in Section I —
      Property Coverages. However, any ensuing loss caused by a covered peril and not otherwise
      excluded is covered.



PERSONAL PROPERTY WE COVER

COVERAGE C — PERSONAL PROPERTY

1.    Personal property owned or used by any insured is covered while it is anywhere in the world. When
      personal property is usually located at an insured’s residence, other than the residence premises,
      coverage is limited to 10% of the Coverage C limit. Personal property in a newly acquired principal
      residence is not subject to this limitation for the 30 days immediately after you begin to move the
      property there.                                                                                              X

                                                                                                                   §
      During the time the residence premises is under construction by or for the insured, our limit of liability
      for personal property other than on the residence premises shall be equal to the amount specified for
      Coverage C. Our total limit shall not exceed the policy limit for Coverage C in any one loss.

2.    At your request we cover:

      a.   personal property owned by others while the property is on that part of the residence premises
           occupied exclusively by any insured;

      b.   personal property owned by a guest or a residence employee, while the property is at any
           residence occupied by any insured.

3.    SPECIAL LIMITS FOR PERSONAL PROPERTY

      The following groups of personal property     are covered only up to the special limit shown on your
      Policy Declarations page. The special limit   is the total amount available for each group for any one
      loss and does not increase the Coverage C      limit. The loss of, or damage to, more than one item in a
      group arising from the same cause or event    is considered one loss.                               ,

      a.   Money, pre-paid cards or passes, monetary value carried on electronic chip or magnetic cards,
           bank notes, bullion, gold other than goldware, silver other than silverware and platinum.

      b.   Rare coins and currency, medals, stamps, trading cards and comic books, including any of
           these that are part of a collection.


HOM-7030/EP R2 1/09                                      -4-
                        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 47 of 75


                   c.   Securities, debit cards, checks, cashier’s checks, traveler's checks, money orders and other
                        negotiable instruments, accounts, deeds, evidences of debt, letters of credit, notes other than
                        bank notes, manuscripts, passports, tickets, personal documents, and records or data.

                        The dollar limit applies to these categories regardless of the medium            (such as paper or
                        computer software) on which the material exists.

                        The limit includes the cost to research, replace or restore the material from the lost or damaged
                        medium.

                   d.   Watercraft, including their trailers, furnishings, equipment and outboard motors.

                   e.   Trailers not used with watercraft.         (

                   f.   Theft of jewelry, watches, furs, precious and semiprecious stones.

                   g-   Theft of silverware, silver-plated ware, goldware, gold-plated ware and pewterware.

                        Silverware, goldwareand pewterware include:

                        (1)   plateware, flatware, hollowware, tea sets, trays, trophies and the like;

                        (2)   other utilitarian items made of or including silver or gold; and

                        (3)   all items of pewterware.

                   h.   Business property, not excluded elsewhere, while located on the residence premises. Up to
                        $1,000 of the limit on your PolioysPeclarations may be used for business property, not
                        excluded elsewhere, while located of^ifie residence premises.
                   i.   Tapes, records, discs or other media in a motor vehicle or other motorized land conveyance on
                        or away from the residence premises.

                   1-   Theft of any rug, carpet (except wall-to-wall carpet), tapestry, wall-hanging or other similar
                        article.

                   k.   Grave markers.



              PERSONAL PROPERTY WE DO NOT COVER

              1.   Articles separately described and specifically insured, regardless of insured limit, in this or any other
                   insurance.

              2.   Animals, birds or fish.

              3.   Motorized land vehicles including their equipment, parts and accessories while in or upon the
                   vehicle.

                   However, we do cover:

                   a.   motorized land vehicles used solely to service the residence premises and not subject to
 a
                        motor vehicle registration or licensed for road use;

                   b.   vehicles designed for the handicapped and not licensed for road use;

                   c.   up to $500 for disassembled parts of a motorized land vehicle while located on the residence
                        premises; or

                   d.   up to $500 for electric motorized ride-on vehicles designed to be operated by children under the
                        age of eight and designed for speeds of less than six miles per hour.




072DEBV1354
              4.   Electronic apparatus, including their accessories and antennas, designed to be operated solely by
                   power from the electrical system of a motor vehicle. This exclusion applies only while such property
                   is in or upon a motor vehicle.

              5.   Aircraft, including disassembled parts of aircraft. This exclusion does not apply to model aircraft. Any
                   aircraft designed for carrying persons or cargo is not a model aircraft.

              6.   Hovercraft and parts. Hovercraft means a self-propelled motorized ground              effect vehicle and
                   includes, but is not limited to, flarecraft and air cushion vehicles.

              7.   Property of roomers, boarders, tenants and other residents not related to any insured.

              8.   Property in a location on the residence premises, when the location is rented or held for rental to
                   others by any insured for more than 31 days in a calendar year. This exclusion does not apply to



              HOM-7030/EP R2 1/09                                  , -5-
           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 48 of 75


      property of an insured in a sleeping room rented to others by an insured on the residence
      premises.

9.    Property, away from the residence premises, rented or held for rental to others.

10.   Business property or merchandise:

      a.   in storage;

      b.   held as a sample; or

      c.   held for sale or delivery after sale.

11.   Business documents, records or data regardless of the medium on which they exist. However, we
      do cover the cost of blank recording or storage media, and of pre-recorded computer programs
      available on the retail market.



PERSONAL PROPERTY LOSSES WE COVER

We cover accidental direct physical loss to property described in Coverage C — Personal Property
caused by a peril listed below except as limited or excluded.

1.    Fire or lightning.

2.    Windstorm or hail.

      This peril does not include loss to the property contained in a building caused by rain, snow, sleet,
      sand or dust unless the direct force of wind or hail damages the building causing an opening in a roof
      or wall and the rain, snow, sleet, sand or dust enters through this opening.

      This peril includes loss to watercraft and their trailers, furnishings, equipment, and outboard motors,
      only while inside a building with:

      a.   continuous walls on all sides extending from ground level to the roof;

      b.   doors and windows in the walls at various locations; and

      C.   a continuous roof sheltering all areas within the wall perimeter.

3.    Explosion.

4.    Riot or civil commotion.

5.    Aircraft, including self-propelled missiles and spacecraft.

6.    Vehicles, meaning impact by, or with, or upset of, a vehicle.

7.    Smoke, meaning sudden and accidental damage from smoke.

      This peril does not include loss caused by smoke from agricultural smudging or industrial operations,
      including slash burns.                                                                                       X

                                                                                                                   s
8.    Vandalism or malicious mischief.

9.    Theft, including attempted theft and loss of property from a known location when it is likely that the
      property has been stolen.

      This peril does not include loss caused by theft:

      a.   committed by any insured or by any other person regularly residing on the insured location;

      b.   in, to or from a dwelling under construction, or of materials and supplies for use in the
           construction until the dwelling is completed and occupied; or

      C.   from that part of a residence premises rented by any insured to other than an insured.

      This peril does not include loss caused by theft that occurs away from the residence premises of
      property while at any other residence owned, rented to, or occupied by any insured, except while an
      insured is temporarily residing there.

      Property of a student who is an insured is coVered while at a residence away from home.

10.   Falling objects.

      This peril does not include loss to property contained in a building unless the roof or an outside wall
      of the building is first damaged by a falling object. Damage to the falling object itself is not included.



HOM-7030/EP R2 1/09                                  -6-
                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 49 of 75
                                                                   l
                                                                  l




              11.   Weight of ice, snow or sleet which causes damage to property contained in a building.

              12.   Accidental discharge or overflow of water or steam from within a plumbing, heating, air
                    conditioning or automatic fire protective sprinkler system, or from within a household appliance.

                    This peril does not include loss:

                    a.   to the appliance or system from which the water or steam escaped;

                    b.   caused by or resulting from freezing except as provided in the peril of freezing below; or

                    c.   on the residence premises caused by accidental discharge or overflow which occurs off the
                         residence premises.

                    For purposes of coverage under this peril, la plumbing system or household appliance does not
                    include a sump, sump pump or related equipment or a roof drain, gutter, downspout or similar
                    fixtures or equipment.              i

              13.   Sudden and accidental faring apart, cracking, burning or bulging of a steam or hot water
                    heating system, an air: conditioning or automatic fire protective sprinkler system, or an appliance for
                    heating water.

                    We do not cover lossscaused-by or resulting from freezing under this peril.

              14.   Freezing of a plumbing, heating, air conditioning or automatic fire protective sprinkler system, or of a
                    household appliance.

                    This peril does not include loss on th&resjdence premises while the dwelling is vacant, unoccupied
                    or under construction, including being newly built, remodeled, reconstructed, renovated or repaired,
                    unless you have used reasonable care to:

                    a.   maintain heat in the building; or

                    b.   shut off the water supply and drain the system and appliances of water.

                    For purposes of coverage under this peril, a plumbing system or household appliance does not
                    include a sump, sump pump or related equipment or a roof drain, gutter, downspout or similar
                    fixtures or equipment.

              15.   Sudden and accidental damage from artificially generated electrical current.

              16.   Breakage of glass, meaning damage to personal property caused by breakage of glass which is a
                    part of a building on the residence premises. There is no coverage if breakage of glass is caused
                    by earthquake. There is no coverage for loss or damage to the glass.



              PERSONAL PROPERTY LOSSES WE DO NOT COVER

              We do not cover loss caused directly or indirectly by any of the Building Property Losses We Do Not
              Cover. Such loss is excluded regardless of any other cause or event contributing concurrently or in any
<n
              sequence to the loss. These exclusions apply whether or not the loss event results in widespread
              damage or affects a substantial area.



              COVERAGE D — ADDITIONAL LIVING EXPENSE AND LOSS OF RENT

              1.    If a loss covered under this Section makes that part of the residence premises where you reside
                    uninhabitable we cover Additional Living Expense, meaning the necessary increase in living
                    expenses you incur so that your household can maintain its normal standard of living.




072DEBV1354
                    Payment shall be for the shortest time required, not exceeding 24 months, to repair or replace the
                    damage or to permanently relocate.

              2.    If a loss covered under this Section makes that part of the residence premises you rent to others or
                    hold for rental uninhabitable, we cover your loss of rent, meaning the rental income to you from that
                    part of the residence premises you rent to others at the time of the loss, less any expenses that do
                    not continue while the premises is uninhabitable.

                    This coverage does not apply to:

                    a.   The residence premises or that part of the insured location that is not rented or leased to a
                         tenant at the time of the loss; or

                    b.   to any increase in rent or lease payment' that occurs after the time of the loss.


              HOM-7030/EP R2 1/09                                      -7-
          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 50 of 75


     Payment shall be for the shortest time required to repair or replace the damage, but not to exceed 24
     months.

3.   If a civil authority prohibits you from use of the residence premises as a result of direct damage to
     neighboring premises by a cause of loss we cover in this policy we cover the Additional Living
     Expense as provided under 1., above for no more than two weeks during which use is prohibited.

The total limit of liability available for Additional Living Expense and Loss of Rent is stated on your
Policy Declarations page and is the most we will pay for all loss or costs under 1., 2. and 3., above.

The periods of time under 1., 2. and 3. above are not limited by expiration of this policy.

We do not cover loss or expense due to cancellation of a lease or agreement.

No deductible applies to this coverage.



ADDITIONAL PROPERTY COVERAGES

The following Additional Property Coverages are subject to all the terms, provisions, exclusions, and
conditions of this policy.

1.   Debris Removal. We will pay the reasonable expense you incur in the removal of debris of covered i
     property provided coverage is afforded for the peril causing the loss. Debris removal expense is
     included in the limit of liability applying to the damaged property. When the amount payable for the
     actual damage to the property plus the expense for debris removal exceeds the limit of liability for the
     damaged property, an additional 5% of that limit of liability will be available to cover debris removal
     expense.

     We will also pay the reasonable expenses you incur, up to $500, for the removal of trees from the
     residence premises, provided the trees damage Building Property We Cover. The $500 limit is
     the most we will pay in any one loss regardless of the number of fallen trees.

2.   Reasonable Repairs. We will pay up to the amount stated in your Policy Declarations for the
     reasonable cost you incur for necessary repairs made solely to protect covered property from further
     damage, following a covered loss. This coverage does not increase the limit of liability applying to
     the property being repaired.

3.   Trees, Shrubs and Other Plants. We cover, as an additional amount of insurance, trees, shrubs,
     plants or lawns, on the residence premises, for loss caused by the following perils: Fire or lightning,
     Explosion, Riot or civil commotion, Aircraft, Vehicles not owned or operated by a resident of the
     residence premises, Vandalism or Malicious mischief and Theft.

     We will pay up to 5% of the limit of liability that applies to the dwelling for all trees, shrubs, plants and
     lawns. No more than $500 of this limit will be available for any one tree, shrub or plant.

4.   Fire Department Service Charge. We will pay, up to the amount stated in your Policy Declarations,
     as an additional amount of insurance, for your liability assumed by contract or agreement for fire
     department charges incurred when the fire department is called to save or protect covered property
     from a loss we cover.

     We do not cover fire department service charges if the property is located within the limits of the city,
     municipality or protection district furnishing the fire department response.

5.   Property Removed. We insure covered property against direct loss from any cause while being
     removed from a premises endangered by a loss we cover. We will cover this property for a maximum
     of 30 days while removed. This coverage does not change the limit of liability that applies to the
     property being removed.

6.   Land Stabilization. We will pay up to the amount stated in your Policy Declarations for the cost
     required to replace, rebuild, stabilize or otherwise restore the land necessary to support the insured
     dwelling or other structures sustaining a covered loss. This is an additional amount of insurance.

     Building Ordinance or Law Coverage. We will pay for damage to Building Property We Cover
     resulting from a covered cause of loss in compliance with any ordinance or law that regulates the
     construction, repair or demolition of the property.

     This coverage does not apply unless you choose to repair or rebuild your property at its present location.

     We do not cover:

     a.   the loss in value to any covered building or other structure due to the requirements of any
          ordinance or law; or


HOM-7030/EP R2 1/09                                 ,-8-
                           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 51 of 75


                     b.    the costs to comply with any ordinance which requires any insured or others to test for,
                           monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                           assess the effects of, pollutants or contaminants. However, for purposes of Building
                           Ordinance or Law Coverage, pollutants or contaminants shall not include asbestos or
                           materials containing asbestos.

                    You may use all or part of this ordinance or law coverage to pay for the increased costs you incur to
                    remove debris resulting from the construction, demolition, remodeling, renovation, repair or
                    replacement of property as stated above.

                    The limit of liability shown in your Policy Declarations is the most we will pay for the total of all loss or
                    costs for Building Property We Cover, regardless of the number of locations or number of claims
                    made.

                    This is an additional amount of insurance.

              8.    Arson Reward. We will pay up to the amount stated in your Policy Declarations for information
                    which leads to an arsonjspnviction in connection with a fire loss to property covered by this policy.
                    This coverage may increase-fhe limit otherwise applicable.
                    However, we will not pay.,:more than the amount stated in your Policy Declarations per event
                    regardless of the number of persons providing information.
              9.    Household Products Coverage. We cover direct physical loss to the property described in
                    Coverages A and B arising out of ^ discharge, dispersal, spill, leak, release, escape, emission,
                    transmission or absorption of houseliSiS^roducts on the residence premises. Household products
                    include items currently in use or y4$r possession at the residence premises in normal household
                    quantities such as paint, paint thinners, soaps, bleach, pesticides, herbicides, motor oil, gasoline,
                    heating fuel and similar items. Forpurposes of this coverage, household products do not include
                    materials containing asbestos, lead orformaldehyde.

                    We will pay up to 5% of the Coverage A limit of liability stated in your Policy Declarations for any loss
                    during the policy period under this coverage after you. have paid your deductible. This is an additional
                    amount of insurance.

                    This coverage does not apply to:

                    a.     any fee, assessment or expense of any governmental authority;

                    b.     loss arising out of household products possessed or used:

                           (1)   for business purposes;

                           (2)   for illegal purposes;

                           (3)   by contractors; or

                           (4)   on driveways or walkways.

                    Pollution or Contamination under Section I — Building Property Losses We Do Not Cover
 *                  does not apply to this Additional Property Cpverage.

                    In the event that a loss is covered under both this coverage and Additional Property Coverages —
                    Building Ordinance or Law Coverage, you may elect either one of these coverages, but not both.

              10.   Fungi, Wet or Dry Rot, or Bacteria. We will pay up to the amount stated in your Policy Declarations
                    for:

                    a.     the direct physical loss to covered property caused by fungi, wet or dry rot, or bacteria;




072DEBV1354
                    b.     the cost to remove fungi, wet or dry rot, or bacteria from covered property;

                    c.     the cost to tear out and replace any part of the building or other covered property as needed to
                           gain access to the fungi, wet or dry rot, or bacteria;

                    d.     the cost of any testing of air or property to confirm the absence, presence or level of fungi, wet
                           or dry rot, or bacteria, whether performed prior to, during or after removal, repair, restoration or
                           replacement. The cost of such testing will be provided only to the extent that there is a reason to
                           believe there is the presence of fungi, wet or dry rot, or bacteria; and

                    e.     Coverage D — Additional Living Expense and Loss Of Rent.

                    This coverage, 10. Fungi, Wet or Dry Rot, or Bacteria, only applies when such loss or costs:

                    f.     are a result of a loss we cover that occurs during the policy period;



              HOM-7030/EP R2 1/09                                     -9-
           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 52 of 75


      g-   are not excluded under Building Property Losses We Do Not Cover; and

      h.   only if all reasonable means are used to save and preserve the property from further damage.

      This coverage does not apply to loss to trees, shrubs, or other plants.

      The limit of liability stated in your Policy Declarations for Fungi, Wet or Dry Rot, or Bacteria is the
      most we will pay for the total of all loss or costs for Coverages A, B, C and D, and does not increase
      the limit of liability for these coverages, regardless of the number of locations or number of claims
      made.

11.   Collapse.

      a.   With respect to this coverage collapse means an abrupt falling down or caving in of a building or
           any part of a building with the result that the building or part of the building cannot be occupied
           for its intended purpose:

           (D    A building or any part of a building that is in danger of falling down or caving in is not
                 considered to be in a state of collapse.

           (2)   A part of a building that is standing is not considered to be in a state of collapse even if it
                 has separated from another part of the building.

           (3)   A building or any part of a building that is standing is not considered to be in a state of
                 collapse even if it shows evidence of cracking, bulging, sagging, bending, leaning, settling,
                 shrinkage or expansion.

      b.   We insure for direct physical loss to covered property involving collapse of the dwelling or any
           part of the dwelling if the collapse was caused by one or more of the following:

           (1)   The perils under Personal Property Losses We Cover;

           (2)   Decay that is hidden from view, unless the presence of such decay is known to an insured
                 prior to collapse;

           (3)   Insect or vermin damage that is hidden from view, unless the presence of such damage is
                 known to an insured prior to collapse;

           (4)   Weight of contents, equipment, animals or people;

           (5)   Weight of rain which collects on a roof; or

           (6)   Use of defective material or methods in construction, remodeling or renovation if the
                 collapse occurs during the course of the construction, remodeling or renovation.

      c.   Loss to an awning, fence, patio, deck, pavement, swimming pool, hot tub or spa, including their
           filtration and circulation systems, landscape sprinkler system, underground pipe, flue, drain,
           cesspool, septic tank, foundation, retaining wall, bulkhead, pier, wharf or dock is not included
           under b.(2) through (6) above, unless the loss is a direct result of the collapse of the dwelling or
           any part of the dwelling to which it is attached.
                                                                                                                   3
      This coverage does not increase the limit of liability that applies to the damaged covered property.         5

12.   Volunteer America

      We insure for all risks of accidental and direct physical loss to the property described in Coverage C
      — Personal Property, when the loss occurs as a direct result of acting as a volunteer. No
      deductible applies to this coverage.

13.   Criminal Conviction Reward.

      a.   We will pay the amount stated in your Policy Declarations to an eligible person for information
           leading to the arrest and conviction of the person(s) committing a crime resulting in loss to
           covered property; and

      b.   We will pay up to the amount stated in your Policy Declarations to an eligible person for the
           return of stolen covered property, when the loss is caused by theft. However, we will pay no
           more than the lesser of the following amounts:

           (1)   actual cash value of the stolen property at the time the property is returned, but not more
                 than the amount that would have been required to repair or replace; or

           (2)   the amount determined by the loss settlement procedure applicable to the property
                 returned had the property not been recovered.




HOM-7030/EP R2 1/09                                   -10-
                        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 53 of 75


                   c.   This coverage applies subject to the following conditions:

                        (1)   An eligible person means that person identified by a law enforcement agency as being the
                              first to provide the necessary information or return the stolen property, and who is not:

                              (a)   an insured;

                              (b)   a relative of an insured;

                              (c)   an employee of a law enforcement agency;

                              (d)   an employee of a business engaged in property protection;

                              (e)   any person who had custody of the property at the time the theft was committed; or

                              (f)   any person involved in the crime.

                        (2)   No reward will be paid unless and until the person(s) committing the crime is (are)
                              convicted or the property returned. The amount of the reward in items a. and b. above is
                              the most we will pqy for any one loss to an eligible person.



                                           SECTION I — PROPERTY CONDITIONS


              1.   Deductible. In case of loss under Section I — Property Coverages of this policy, we cover only
                   that part of the loss over the applicable deductible stated in your Policy Declarations.
                   The deductible does not apply to GoverageD — Additional Living Expense And Loss Of Rent or
                   Fire Department Service Charge.

              2.   Your Duties to Select and Maintain -Policy Limits. It is your responsibility to select and maintain
                   adequate amounts of insurance on your dwelling, other structures and personal property. To assist
                   you with this responsibility, we will suggest annual changes to your policy limits. These suggestions
                   will be made effective on the renewal of your policy and Will be based on information provided to us
                   by you or your agent about your dwelling’s features and may be supplemented by public record or
                   inspection. Labor and material cost trends for your area Supplied to us by recognized residential
                   construction cost specialists will be included. Payment of your renewal is all that is necessary to
                   indicate your acceptance of the new amount.

              3.   An Insured’s Duties After Loss. In case of a loss to which this insurance may apply, you must
                   perform the following duties:

                   a.   cooperate with us in the investigation, settlement or defense of any claim or suit;

                   b.   give immediate notice to us or our agent;

                   C.   notify the police in case of loss by theft;

                   d.   protect the property from further damage, make reasonable and necessary repairs required to
 Ml

 «
                        protect the property and keep an accurate record of repair expenses;

                   e.   prepare an inventory of the loss to the building and damaged personal property showing in
                        detail the quantity, description, replacement cost and age. Attach all bills, receipts and related
                        documents that justify the figures in the inventory;

                   f.   as often as we reasonably require:

                        (1)   exhibit the damaged and undamaged property;




072DEBV1354
                        (2)   provide us with records and documents we request and permit us to make copies; and

                        (3)   submit to examinations under oath and subscribe the same. We may examine you
                              separately and apart from your spouse, civil or domestic partner, or any other insured.
                              You shall not interfere with us examining any other insured.

                   g-   submit to us, within 60 days after we request, your signed, sworn proof of loss which sets forth,
                        to the best of your knowledge and belief:

                        (1)   the time and cause of loss;

                        (2)   interest of the insured and all others in the property involved and all encumbrances on the
                              property;

                        (3)   other insurance which may cover the loss;



              HOM-7030/EP R2 1/09                                     -11 -
          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 54 of 75


          (4)   changes in title or occupancy of the property during the term of the policy;

          (5)   specifications of any damaged building and detailed repair estimates;

          (6)   an inventory of damaged personal property described in 3.e.;

          (7)   receipts for Additional Living Expenses incurred or records supporting the Loss of Rent.

4.   Insurable Interest and Limit of Liability. Even if more than one person has an insurable interest in
     the property covered, we will not be liable in any one loss:

     a.   for more than the amount of the insured’s interest at the time of loss; or

     b.   for more than the applicable limit of liability,

     whichever is less.

5.   Loss Settlement. Covered property losses are settled as follows:

     a.   Replacement Cost. Property under Coverage A or B at replacement cost, not including those
          items listed in 5.b.(2) and (3) below subject to the following:

          (1)   We will pay the full cost of repair or replacement, but not exceeding the smallest of the
                following amounts:

                (a)   the limit of liability under the policy applying to Coverage A or B;

                (b) the replacement cost of that part of the damaged building for equivalent construction
                      and use on the same premises as determined shortly following the loss;

                (c)   the full amount actually and necessarily incurred to repair or replace the damaged
                      building as determined shortly following the loss;

                (d) the direct financial loss you incur; or
                (e)   our pro rata share of any loss when divided with any other valid and collectible
                      insurance applying to the covered property at the time of loss.

          (2)   When more than one layer of siding or roofing exists for Building Property We Cover, we
                will pay for the replacement of one layer only. The layer to be replaced will be at your
                option. The payment will be subject to all other policy conditions relating to loss payment.

                When more than one layer of finished flooring exists we will pay for the finish of only one
                layer.

          (3)   If the cost to repair or replace is $1,000 or more, we will pay the difference between actual
                cash value and replacement cost only when the damaged or destroyed property is
                repaired or replaced.

          (4)   You may disregard the replacement cost loss settlement provisions and make claim
                under this policy for loss or damage to buildings on an actual cash value basis but not
                exceeding the smallest of the following amounts:
                                                                                                                s
                (a)   the applicable limit of liability;

                (b)   the direct financial loss you incur; or

                (c)   our pro rata share of any loss when divided with any other valid and collectible
                      insurance applying to the covered property at the time of loss.

                You may still make claim on a replacement cost basis by notifying us of your intent to do
                so within 180 days after the date of loss.

     b.   Actual Cash Value.

          (1)   Personal property covered under Coverage C;

          (2)   Wood fences, outdoor antennae and awnings, all whether attached or not to buildings; and

          (3)   Structures that are not buildings under Coverage B, except driveways, walkways and other
                structures connected to the building by only a fence, utility line, plumbing or similar
                connection;

          at actual cash value at the time of loss not exceeding the amount necessary to repair or replace.

6.   Loss to a Pair or Set. In case of loss to a pair or set we may elect to:

     a.   repair or replace any part to restore the pair or set to its value before the loss; or


HOM-7030/EP R2 1/09                                        -12-
                          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 55 of 75


                     b.   pay the difference between actual cash value of the pair or set before and after the loss.

               7.    Appraisal. If you and we do not agree on the amount of the loss, including the amount of actual
                     cash value or replacement cost, then, on the written demand of either, each shall select a
                     competent and disinterested appraiser and notify the other of the appraiser selected within 20 days
                     of such demand. The appraisers shall first select a competent and disinterested umpire; and failing
                     for 15 days to agree upon such umpire, then, on request of you or the company, such umpire shall
                     be selected by a judge of a court of record in the state in which the property covered is located. The
                     appraisers shall then resolve the issues surrounding the loss, appraise the loss, stating separately
                     the actual cash value or replacement cost of each item, and, failing to agree, shall submit their
                     differences, only, to the umpire. An award in writing, so itemized, of any two of these three, when
                     filed with the company shall determine the amount of loss.

                     Each party will:

                     a.   pay its own appraiser; and

                     b.   bear the other expenses of the appraisal and umpire equally.

               8.    Suit Against Us. No?action shall be brought against us unless there has been compliance with the
                     policy provisions and the acjjpn is started within one year after the inception of the loss or damage.
               9.    Our Option. If we give you written notice within 30 days after we receive your signed, sworn proof of
                     loss, we may repair or replace any part of the property damaged with equivalent property.

               10.   Loss Payment. We will adjust all losseswith you. We will pay you unless some other person is
                     named in the policy to receive payment. tiSg? will be payable 30 days after:
                     a.   we reach agreement with you;

                     b.   there is an entry of a final judgment;>or

                     C.   there is a filing of an appraisal award with us.

               11.   Abandonment of Property. We need not accept any:property abandoned by any insured.

               12.   Mortgage Clause.

                     The word “mortgagee” includes trustee. If a mortgagee is named in this policy, any loss payable
                     under Coverage A or B shall be paid to the mortgagee and you, as interests appear. If more than
                     one mortgagee is named, the order of payment shail be the same as the order of precedence of the
                     mortgages.

                     If we deny your claim, that denial shall not apply to a valid claim of the mortgagee, if the mortgagee:

                     a.   notifies us of any change in ownership, occupancy or substantial change in risk of which the
                          mortgagee is aware;

                     b.   pays any premium due under this policy on demand if you have neglected to pay the premium;

                     c.   submits assigned, sworn statement of loss within 60 days after receiving notice from us of your
 <a

 «                        failure to do so.

                     d.   complies with item 3.e. of Section I — Property Conditions.

                     Policy conditions relating to Appraisal, Suit Against Us and Loss Payment apply to the mortgagee. If
                     the policy is canceled or not renewed by us, the mortgagee shall be notified at least 20 days before
                     the date cancellation or nonrenewal takes effect.

                     If we pay the mortgagee for any loss and deny payment to you:




072DEBV13546
                     e.   we are subrogated to all the rights of the mortgagee granted under the           mortgage on the
                          property; or

                     f.   at our option, we shall receive full or partial assignment and transfer of the mortgage and all
                          securities held as collateral to the mortgage debt as our payment, including any accrued
                          interest, as it bears to the amount of the principal on the mortgage.

                     Subrogation shall not impair the right of the mortgagee to recover the full amount of the mortgagee’s
                     claim.

               13.   No Benefit to Bailee. We will not recognize any assignment or grant any coverage for the benefit of
                     any person or organization holding, storing or transporting property for a fee regardless of any other
                     provision of this policy.




               HOM-7030/EP R2 1/09                                    -13-
           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 56 of 75


14.   Other Insurance and Service Agreements. If a loss covered by this policy is also covered by:

      a.   other insurance, we will pay only the proportion of the loss caused by a peril insured against
           under this policy that the limit of liability applying under this policy bears to the total amount of
           insurance covering the loss; or

      b.   a service agreement, this insurance is excess over any amounts payable under any such
           agreement. Service agreement includes a service plan, property restoration plan or warranty,
           even if it is characterized as insurance.

15.   Recovered Property. If you or we recover any property for which we have made payment under this
      policy, you or we will notify the other of the recovery. At your option, the property will be returned to
      or retained by you or it will become our property. If the recovered property is returned to or retained
      by you, the loss payment will be adjusted based on the amount you received for the recovered
      property.

16.   Salvage Value. Any value that may be realized from salvage will not diminish the amount owed by
      you under the deductible clause. We need not accept, but have all rights to salvage.



                                 SECTION II — LIABILITY COVERAGES


LIABILITY LOSSES WE COVER

COVERAGE E — PERSONAL LIABILITY

If a claim is made or a suit is brought against any insured for damages because of bodily injury or
property damage caused by an occurrence to which this coverage applies, we will:

1.    pay up to our limit of liability for the damages for which the insured is legally liable; and

2.    provide a defense at our expense by counsel of our choice even if the allegations are groundless,
      false or fraudulent. We may investigate and settle any claim or suit that we decide is appropriate.
      Our duty to settle or defend ends when the amount we pay for damages resulting from the
      occurrence equals our limit of liability.

COVERAGE F — MEDICAL PAYMENTS TO OTHERS

We will pay the necessary medical expenses incurred or medically ascertained within three years from
the date of an accident causing bodily injury. Medical expenses means reasonable charges for medical,
surgical, X-ray, dental, ambulance, hospital, professional nursing, prosthetic devices and funeral services.
This coverage does not apply to you or regular residents of your household other than residence
employees. As to others, this coverage applies only:

1.    to a person on the insured location with the permission of any insured; or

2.    to a person off the insured location, if the bodily injury:
                                                                                                                   2
      a.   arises out of a condition on the insured location or the ways immediately adjoining;

      b.   is caused by the activities of any insured;

      c.   is caused by a residence employee in the course of the residence employee’s employment
           by any insured; or

      d.   is caused by an animal owned by or in the care of any insured.



LIABILITY LOSSES WE DO NOT COVER

1.    Coverage E — Personal Liability and Coverage F — Medical Payments to Others do not apply
      to bodily injury or property damage:

      a.   which is expected or intended by any insured or which is the foreseeable result of an act or
           omission intended by any insured;

           This exclusion applies even if:

           (1)    such bodily injury or property damage is of a different kind or degree than expected or
                  intended; or

           (2)    such bodily injury or property damage is sustained by a different person, or persons,
                  than expected or intended.


HOM-7030/EP R2 1/09                                   -14-
                        Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 57 of 75


                        This exclusion does not apply to bodily injury resulting from the use of reasonable force by any
                        insured to protect persons or property.

                   b.   which results from violation of criminal law committed by, or with the knowledge or consent of
                        any insured.

                        This exclusion applies whether or not any insured is charged or convicted of a violation of
                        criminal law, or local or municipal ordinance.

                   c.   arising out of business pursuits of any insured.

                        This exclusion does not apply to:

                        (1)   activities which are ordinarily incident to non-business pursuits;

                        (2)   the occasional or part-time business pursuits of any insured who is under 23 years of
                              age;

                        (3)   the rental or holding for rental of an insured location:

                              (a)    on ampccasional basis for the exclusive use as a residence;

                              (b)    in part, unless intended for use as a residence by more than two roomers or boarders;
                                     or

                              (c)    in part, as an office, school, studio or private garage;

                   d.   arising out of the rendering or failing to render professional services;

                   e.   arising out of any premises owed or rented to any insured which is not an insured location;

                   f.   arising out of the ownership, maintenance, use, loading or unloading of:

                        (1)   aircraft.

                              This does not apply to model aircraft. Any aircraft designed for carrying persons or cargo is
                              not a model aircraft.

                        (2)   motorized land vehicles, including any trailers, owned or operated by or rented or loaned to
                              any insured.

                              This exclusion does not apply to:

                              (a)    a trailer not towed by or carried on a motorized land vehicle;

                              (b)    a motorized land vehicle designed for recreational use off public roads, not subject to
                                     motor vehicle registration, licensing or permits and:

                                     i.    not owned by any insured; or

                                     ii.   owned by any insured, while on an insured location;

                              (c)    a motorized golf cart which is owned by an insured, designed to carry up to 4
                                     persons, not built or modified after manufacture to exceed a speed of 25 miles per
 §                                   hour on level ground and at the time of an occurrence is within the legal boundaries
                                     of:

                                     i.    a golfing facility and is parked or stored there, or being used by an insured to:

                                           (i)    play the game of golf or for other recreational or leisure activity allowed by
                                                  the facility;

                                           (ii)   travel to or from an area where motor vehicles or golf carts are parked or
                                                  stored; or




072DEBV1354
                                           (iii) cross public roads at designated points to access other parts of the golfing
                                                  facility; or

                                     ii.   a private residential community, including its public roads upon which a
                                           motorized golf cart can legally travel, which is subject to the authority of a
                                           property owners association and contains an insured’s residence.

                              (d)    a motorized land vehicle used solely for assisting the handicapped or solely for the
                                     maintenance of an insured location, which is:

                                     i.    not designed for travel on public roads; and

                                     ii.   not subject to motor vehicle registration, licensing or permits; or



              HOM-7030/EP R2 1/09                                      -15-
         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 58 of 75


                (e)   electric motorized ride-on vehicles designed to be operated by children under the age
                      of eight and designed for speeds of less than six miles per hour; or

                (f)   a motorized land vehicle in dead storage on an insured location.

          (3)   watercraft:

                (a)   owned by or rented to any insured if it has inboard or inboard-outdrive motor power of
                      more than 50 horsepower;

                (b)   owned by or rented to any insured if it is a sailing vessel 26 feet or more in overall
                      length, with or without auxiliary power;

                (c)   powered by one or more outboard motors with 50 or more total horsepower if the
                      outboard motors are owned by any insured.

                      However, outboard motors of 50 or more total horsepower are covered for the policy
                      period if:

                      i.    you acquired them prior to the policy inception, and:

                            (i)    declared them at policy inception; or

                            (ii)   you ask us in writing to insure them within 45 days after you become the
                                   owner;

                      ii.   you acquire them during the policy period, provided you ask us to insure them:

                            (i)    during the policy period in which you become the owner; or

                            (ii)   within 45 days after you become the owner;

                            whichever is greater, and pay any resulting additional premium from the date
                            acquired.

                (d)   designed as an air boat, air cushion, or similar type of craft; or

                (e)   owned by any insured which is a personal watercraft.

         This exclusion does not apply while the watercraft is stored.

          Horsepower means the maximum               power rating assigned to the     engine or motor by the
          manufacturer.

    Exclusions e. and f. do not apply to bodily injury to a residence employee arising out of and in the
    course of the residence employee’s employment by any insured;

    g-    arising out of:

         (1)    the entrustment by any insured to any person;

         (2)    the supervision by any insured of any person;
                                                                                                               S
         (3)    any act, decision or omission by any insured;                                                  S5

         (4)    any liability statutorily imposed on any insured; or

         (5)    any liability assumed through an unwritten or written agreement by any insured;

         with regard to any aircraft, motorized land vehicle or watercraft which is not covered under
         Section II of this policy.

    h.   caused directly or indirectly by war, including the following and any consequences of the
         following:

         (1)    undeclared war, civil war, insurrection, rebellion, or revolution;

         (2)    warlike act by a military force or military personnel; or

         (3)    destruction or seizure or use for a military purpose.

         Discharge of a nuclear weapon shall be deemed a warlike act even if accidental.

    i.   which results from the legal liability of any insured because of home care services, day care or
         any hospice related activity provided to any person on a regular basis by or at the direction of:

         (1)    any insured;

         (2)    any employee of any insured;



HOM-7030/EP R2 1/09                                     -16-
                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 59 of 75


                         (3)   any other person actually or apparently acting on behalf of any insured.

                         Regular basis means more than 20 hours per week. This exclusion does not apply to:

                         (1)   home care services provided to the relatives of any insured;

                         (2)   occasional or part-time home care services provided by any insured under 23 years of
                               age.


                    J-   which arises out of the transmission of a communicable disease by any insured;

                    k.   arising out of physical or mental abuse, sexual molestation or sexual harassment.

                    l.   arising out of the use, sale, manufacture, delivery, transfer or possession by any person of a
                         controlled substance(s) as defined by the Federal Food and Drug Law at 21 U.S.C.A. Sections
                         811 and 812. Controlled substances include but are not limited to cocaine, LSD, marijuana and
                         all narcotic drugs.

                         However, this exolygipp does not apply to the legitimate use of prescription drugs by a person
                         following the orders of ^licensed physician.

                    m.   arising out of drty insured’s participation in, or preparation or practice for any prearranged or
                         organized race, speed or demolition contest, or similar competition involving a motorized land
                         vehicle or motori^^d^atercraft regardless of whether such contest is spontaneous, prearranged
                         or organized. This exclusion does not apply to a sailing vessel less than 26 feet in overall length
                         with or without auxiliary power.

               2.   Coverage E — Personal Liability does not apply to:

                    a.   Liability:

                         (1)   for any assessment charged against you as a member of an association of property
                               owners except as provided under Additional Liability Coverages — Loss Assessment
                               Coverage in Section II — Liability Coverages;

                         (2)   under any contract or agreement. However, this does not apply to written contracts:

                               (a)    that directly relate to the ownership, maintenance or use of an insured location; or

                               (b)    where the liability of others is assumedby the insured prior to an occurrence;

                               unless excluded in 2.a.(1) above or elsewhere in this policy;

                         (3)   liability arising out of any written or oral agreement for the sale or transfer of real property,
                               including but not limited to liability for:

                               (a)    known or unknown property or structural defects;

                               (b)    known or hidden defects in the plumbing, heating,        air conditioning or electrical
                                      systems;

                               (c)    known or unknown soil conditions or drainage problems/or
3
                               (d)    concealment or misrepresentation of any known defects.

                    b.   property damage to property owned by any insured;

                    c.   property damage to property rented to, occupied or used by or in the care of any insured. This
                         exclusion does not apply to property damage caused by fire, smoke, explosion or water;

                    d.   bodily injury to any person eligible to receive any benefits required to be provided or voluntarily
                         provided by any insured under:




072DEBV13548
                         (1)   any workers compensation;
                         (2)   non-occupational disability; or

                         (3)   occupational disease law;

                    e.   bodily injury or property damage for which any insured under this policy is also an insured
                         under a nuclear energy liability policy or would be an insured but for its termination upon
                         exhaustion of its limit of liability. A nuclear energy liability policy is a policy issued by Nuclear
                         Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters, Nuclear
                         Insurance Association of Canada, or any of their successors;

                    f.   bodily injury to an insured within the meaning of parts (1) or (2) of Policy Definitions, 3.g.
                         Insured;


               HOM-7030/EP R2 1/09                                  -17-
          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 60 of 75


     g-    bodily injury or property damage arising, in whole or part, out of the actual, alleged, or
           threatened discharge, dispersal, seepage, migration, release, escape, emission, transmission,
           absorption, ingestion or inhalation of pollutants or contaminants at any time. This includes
           any loss, cost or expense arising out of any:

           (1)   request, demand or order that any insured or others test for, monitor, abate, clean up,
                 remove, contain, treat, detoxify, neutralize, or in any way respond to, or assess, the effects
                 of pollutants or contaminants;

           (2)   claim or suit by or on behalf of a governmental authority for damages because of testing
                 for, monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, or in
                 any way responding to, or assessing, the effects of pollutants or contaminants;

           This exclusion does not apply to bodily Injury sustained within a building on the residence
          premises and caused by, smoke, fumes, including carbon monoxide, vapor or soot from
          equipment used to heat that building.

     h.    liability arising from any transmission, upload or download, whether intentional or not, of
           computer code, programs or data;

     i.    liability arising out of any animal that any insured acquires, owns or keeps that:

           (1)   is of a breed or kind named by or controlled by any local, state, or federal ordinance or law
                 because of public safety concerns;

           (2)   has previously inflicted injury upon any person resulting in;

                 (a)   maiming, disfigurement, mutilation, impairment, disability or death; or

                 (b)   loss of work, schooling, or a loss of ability to carry on with a normal routine;

           (3)   has been trained to fight or attack;

           (4)   has been trained to kill;

          (5)    is a wild canine or feral dog or an offspring from breeding with a wild canine;

          (6)    is illegal to acquire, own or keep;

          (7)    is wild by birth or by nature and the species is not customarily domesticated;

          (8)    is a bird of prey;

          (9)    is venomous; or

          (10) is a primate.

          Item (3) above does not apply in the event the animal is reacting to protect people or property
          from imminent harm.

          This exclusion does not apply to any person or organization described as an insured in Policy
          Definitions, item g.(3).
                                                                                                                  S
3.   Coverage F — Medical Payments to Others does not apply to bodily injury:

     a.   to a residence employee if the bodily injury occurs off the insured location and does not
          arise out of or in the course of the residence employee’s employment by an insured;

     b.   to any person, eligible to receive any benefits required to be provided or voluntarily provided
          under any workers’ compensation; non-occupational disability, or occupational disease law;

     c.   from any nuclear reaction, radiation or radioactive contamination, all whether controlled or
          uncontrolled or however caused, or any consequence of any of these;

     d.   to any person, other than a residence employee of any insured, regularly residing on any part
          of the insured location.



ADDITIONAL LIABILITY COVERAGES

We cover the following in addition to the limits of liability:

1.   Claim Expenses. We pay:

     a.   expenses we incur and costs taxed against any insured in any suit we defend;




HOM-7Q30/EP R2 1/09                                     -18-
                             Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 61 of 75

               9




                        b.   premiums on bonds required in a suit we defend, but not for bond amounts greater than the limit
                             of liability for Coverage E — Personal Liability. We are not obligated to apply for or furnish
                             any bond; and

                        c.   reasonable expenses incurred by any insured at our request, including actual loss of earnings
                             (but not loss of other income) up to $200 per day, for assisting us in the investigation or defense
                             of any claim or suit.

                   2.   First Aid Expenses. We will pay expenses for first aid to others incurred by any insured for bodily
                        injury covered under this policy. We will not pay for first aid to you or any other insured.

                   3.   Damage to Property of Others. We will pay on a replacement cost basis up to $500 per
                        occurrence for property damage to property of others caused by any insured.

                        We will not pay for property damage:

                        a.   if insurance is otherwise provided in this policy;

                        b.   caused intentionally by any insured who is 13 years of age or older;

                        c.   to property owned by or rented to any insured, a tenant of any insured, or a resident in your
                             household; or

                        d.   arising out of:

                             (1)   business pursuits;

                             (2)   any act or omission in connection with a premises owned, rented or controlled by an
                                   insured, other than the insured location; or
                             (3)   the ownership, maintenance, or use of aircraft, watercraft or motorized land vehicles. This
                                   does not apply to a motori^^lShd vehicle designed for recreational use off public roads,
                                   not subject to motor vehicle registration, licensing or permits and not owned by any
                                   insured.

                   4.   Credit Card, Fund Transfer Card, Forgery and Counterfeit Money.

                        We will pay up to the limit shown on your Policy Declarations page for:
                        a.   the legal obligation of an insured to pay because of theft or unauthorized use of credit cards
                             issued to or registered in any insured’s name;

                        b.   loss resulting from theft or unauthorized use of a fund transfer card used for deposit, withdrawal
                             or transfer of funds, issued to or registered in any insured’s name.

                        We do not cover use by a resident of your household, a person who has been entrusted with the
                        credit card or fund transfer card or any person if any insured has nofceom plied with all terms and
                        conditions under which the credit card or fund transfer card is issued.

                        c.   loss to any insured caused by forgery or alteration of any check orinegotiable instrument; and

                        d.   loss to any insured through acceptance in good faith of counterfeit United States or Canadian
 a
                             paper currency.

                        All loss resulting from a series of acts committed by any one person or in which any one person is
                        concerned or implicated is considered to be one loss.

                        We do not cover loss arising out of business pursuits or dishonesty of any insured.

                        Defense:




072DEBV13549
                        a.   We may make any investigation and settle any claim or suit that we decide is appropriate.

                        b.   If a suit is brought against any insured for liability covered under this Credit Card or Fund
                             Transfer Card Coverage, we will provide a defense at our expense by counsel of our choice.

                        c.   We have the option to defend at our expense any insured or any insured’s bank against any
                             suit for the enforcement of payment under the forgery coverage.

                   5.   Statutorily Imposed Vicarious Parental Liability.

                        We will pay the lesser of:

                        a.   the statutorily imposed limit; or

                        b.   $3,000;




                   HOM-7030/EP R2 1/09                                  -19-
            Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 62 of 75



     for the legal obligation you are required to pay as a result of acts of a minor child who resides with
     you.


     This coverage is excess over any other valid and collectible insurance.

6.   Loss Assessment.

     a.     we will pay loss assessments charged during the policy period against you by the association of
            property owners up to the limit of liability stated in your Policy Declarations, when the
            assessment is made as a result of:

            (1)   each direct loss to property, caused by a peril that would be covered under Section I —
                  Property Coverages of this policy;

            SPECIAL EXCLUSION: There is no coverage for any loss assessment resulting from the peril
            of earthquake. However, loss assessment for ensuing direct loss by fire, explosion or theft is
            covered.

            (2)   each occurrence to which Section II — Liability Coverages of this policy would apply;
                  and

            (3)   liability for each act of a director, officer or trustee in the capacity as a director, officer or
                  trustee, provided:

                  (a)   the director, officer or trustee is elected by the members of the association of property
                        owners; and

                  (b)   the director, officer or trustee serves without deriving any income from the exercise of
                        his/her duties, which are solely on behalf of the association of property owners.

     b.     DEDUCTIBLE. We will pay only that part of your assessment per unit for property insured under
            Section I that exceeds $500. No other deductible applies to this coverage. If our liability for a
            loss results from Section I and coverage under this option, only the larger deductible will apply.

7.   Volunteer America.

     a.     Under Section II — Liability Coverages, the following applies:

            (1)   Property Damage to Others. We will pay an additional $2,000 for direct' damage caused
                  as direct result of acting as a volunteer.

            (2)   Medical Payments to Others. We will pay up to double the amount stated in your Policy
                  Declarations for bodily injury caused as a direct result of acting as a volunteer.

     b.     Under Section II — Liability Losses We Do Not Cover the following items are modified as
            follows:

            (1)   Item 1.c. does not apply to activities as a volunteer.
            (2)   Item 1.d. does not apply to professional services, other than professional health care
                  services by a doctor, performed as a volunteer.
                                                                                                                       s



                                SECTION II — LIABILITY CONDITIONS


1.   Limit of Liability. Our total liability under Coverage E for all damages resulting from any one
     occurrence will not exceed the limit of liability for Coverage E stated in your Policy Declarations.
     This limit is the same regardless of the number of insureds, claims made or persons injured.

     Our total liability under Coverage F for all medical expense payable for bodily injury to one person
     as the result of one accident shall not exceed the limit of liability for Coverage F stated in your Policy
     Declarations.

2.   Severability of Insurance. This insurance applies separately to each insured. This condition shall
     not increase our limit of liability for any one occurrence.

3.   Your Duties After Loss. In case of an accident or occurrence, the insured shall perform the
     following duties that apply:

     a.     give written notice to us or our agent as soon as practicable, which sets forth:

            (1)   the identity of the policy and insured;




HOM-7030/EP R2 1/09                                    -20-
                       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 63 of 75


                       (2)    reasonably available information on the time, place and circumstances of the accident or
                              occurrence;

                       (3)    names and addresses of any claimants and witnesses; and

                       (4)    in case of loss under the Credit Card, Fund Transfer Card, Forgery and Counterfeit
                              Money also notify the credit card or fund transfer card company;

                  b.   promptly forward to us every notice, demand, summons or other process relating to the accident
                       or occurrence;

                  c.   at our request, help us:

                       (1 )   to m ake a settlem ent;

                       (2)    to enforce any right of contribution or indemnity against any person or organization who
                              may be liable to any insured;

                       (3)    with the conduefcof suits and attend hearings and trials;

                       (4)    to secure and give evidence and obtain the attendance of witnesses;

                  d.   under the Additional Liability Coverages — Damage to the Property of Others — submit to
                       us within 60 days after the loss, a sworn statement of loss and exhibit the damaged property, if
                       within the insured's control;
                  e.   submit within 60 days after the.loss, evidence or affidavit supporting a claim under the
                       Additional Liability Coverages, Credit Card, Fund Transfer Card, Forgery and Counterfeit
                       Money Coverage, stating thesamountsand cause of loss;

                  f.   the insured shall not, except at the insured’s own cost, voluntarily make any payment, assume
                       any obligation or incur any expensaSiiither than for first aid to others at the time of the bodily
                       injury.

             4.   Duties of an Injured Person — Coverage F — Medical Payments to Others. The injured person
                  or someone acting for the injured person will:

                  a.   give us written proof of claim, under oath if required^ ss soon as practical;

                  b.   authorize us to obtain copies of medical reportsand records.

                  The injured person shall submit to physical examination by a doctor selected by us when and as
                  often as we reasonably require.                j

             5.   Payment of Claim — Coverage F — Medical Payments to Others. Payment under this coverage
                  is not an admission of liability by any insured or us.
             6.   Payment of Interest — Coverage E — Personal Liability.

                  If a notice, demand, summons, judgment, or other process is promptly forwarded to us as required
                  by Liability Condition 3.b. under Your Duties After Loss and we accept the defense or agree to
£                 the judgment, we will pay interest on the judgment, subject to all of the following:
cn



                  a.   We will pay the interest on that part of the judgment that is covered by this policy and that does
                       not exceed our applicable limit of liability.

                  b.   We will pay interest that accrues on the judgment until we pay, tender, or deposit in court that
                       part of the judgment which does not exceed the limit of liability that applies.

                  C.   If we appeal the judgment, we will pay interest on the entire judgment.




072DEBV135
                  d.   Post-judgment interest is in addition to the applicable limit of liability.

                  e.   Where we are required to cover prejudgment interest, it shall be included in the limit of liability
                       and is not an additional amount of insurance.

             7.   Suit Against Us. No action shall be brought against us unless there has been compliance with the
                  policy provisions.

                  No one shall have any right to join us as a party to any action against any insured. Further, no
                  action with respect to Coverage E shall be brought against us until the obligation of the insured has
                  been determined by final judgment or agreement signed by us.
             8.   Bankruptcy of an Insured. Bankruptcy or insolvency of any insured shall not relieve us of any of
                  our obligations under this policy.




             HOM-7030/EP R2 1/09                                   -21 -
          Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 64 of 75


9.   Other Insurance — Coverage E — Personal Liability. This insurance is excess over any other
     valid and collectible insurance except insurance written specifically to cover as excess over the limits
     of liability that apply in this policy.



                SECTIONS I AND II — PROPERTY AND LIABILITY CONDITIONS


1.   Policy Period and Changes.

     a.   The effective time of this policy is 12:01 A.M. at the residence premises. This policy applies
          only to loss under Section I, or bodily injury or property damage under Section II, which
          occurs during the policy period. This policy may be renewed for successive policy periods if the
          required premium is paid and accepted by us on or before the expiration of the current policy
          period. The premium will be computed at our then current rate for coverage then offered.

     b.   Changes:

          (1)    Before the end of any policy period, we may offer to change the coverage provided in this
                 policy. Payment of the premium billed by us for the next policy period will be your
                 acceptance of our offer.

          (2)    This policy contains all agreements between you and us. Its terms may not be changed or
                 waived except by endorsement issued by us. If a change requires a premium adjustment,
                 we will adjust the premium as of the effective date of change. Additional or return premium
                 of $3.00 or less will be waived.
2.   Concealment or Fraud. This policy was issued in reliance upon the information provided on your
     application. We may void this policy if you or an insured have intentionally concealed or
     misrepresented any material fact or circumstance, or engaged in fraudulent conduct at the time
     application was made or any time during the policy period.

     We may void this policy or deny coverage for a loss or occurrence if you or an insured have
     intentionally concealed or misrepresented any material fact or circumstance, or engaged in
     fraudulent conduct, in connection with the presentation or settlement of a claim.

     We may void this policy or deny coverage because of fraud or material misrepresentation even after
     a loss or occurrence. This means we will not be liable for any claims or damages which would
     otherwise be covered. If we make a payment, we may request that you reimburse us. If so, you must
     reimburse us for any payments we may have already made.

3.   Liberalization Clause. If we make a change which broadens coverage under this edition of our
     policy without additional premium charge, that change will automatically apply to your insurance as
     of the date we implement the change in your state.

     This liberalization clause does not apply to changes implemented that involve a broadening and a
     restriction of coverage or an increase in premium.
                                                                                                                   X

4.   Cancellation.                                                                                                 «n
                                                                                                                   CT




     a.   You may cancel this policy at any time by returning it to us or by notifying us in writing of the
          date cancellation is to take effect. We may waive the requirement the notice be in writing by
          confirming the date and time of cancellation to you in writing.

     b.   We may cancel this policy only for the reasons stated below by notifying you in writing of the
          date cancellation takes effect. This cancellation notice may be delivered to you, or mailed to you
          at your mailing address shown in your Policy Declarations. Proof of mailing shall be sufficient
          proof of notice.

          (1)    When you have not paid the premium we may cancel at any time by notifying you at least
                 10 days before the date cancellation takes effect.

          (2)    When this policy has been in effect for less than 60 days and is not a renewal with us, we
                 may cancel for any reason by notifying you at least 10 days before the date cancellation
                 takes effect.

          (3)    When this policy has been in effect for 60 days or more, or at any time if it is a renewal with
                 us, we may cancel if there has been a material misrepresentation of fact which if known to
                 us would have caused us not to issue the policy or if the risk has changed substantially
                 since the policy was issued. This can be done by notifying you at least 15 days before the
                 date cancellation takes effect.



HOM-7030/EP R2 1/09
                       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 65 of 75


                  c.   When this policy is canceled, the premium for the period from the date of cancellation to the
                       expiration date will be refunded. If the return premium is not refunded with the notice of
                       cancellation or when this policy is returned to us for cancellation, we will refund it within a
                       reasonable time after the date cancellation takes effect.

             5.   Non-Renewal. We may elect not to renew this policy. We may do so by delivering to you, or mailing
                  to you at your mailing address shown in your Policy Declarations, written notice at least 20 days
                  before the expiration date of this policy. Proof of mailing shall be sufficient proof of notice.

             6.   Assignment. Assignment of this policy shall not be valid unless and until we give our written
                  consent.

             7.   Our Right to Recover Payment. You may waive in writing before a loss all rights of recovery
                  against any person. If not waived, we may require an assignment of rights of recovery for a loss. If
                  not waived, we may require an assignment of rights of recovery for a loss to the extent that payment
                  is made by us.

                  If an assignment is sggg^the insured shall sign and deliver all related papers and cooperate with
                  us in any reasonablOianndi*
                  Subrogation does nidi apply. under Section II to Coverage F — Medical Payments to Others or
                  Additional Liability Coverages, Damage to Property of Others.
             8.   Death. If you die:

                  a.   we insure your legal representative, but only with respect to the premises and property of the
                       deceased covered under the policy at the time of death.

                  b.   insured shall include:

                       (1)   any member of the household who is an insured at the time of your death, but only while a
                             resident of the residence premises; and

                       (2)   with respect to your property, the person having proper temporary custody of the property
                             until appointment and qualification of a legal representative.


                                                      POLICY DEFINITIONS


             1.   Throughout this policy, “you” and “your" refer to:

                  a.   the “named insured” shown in your Policy Declarations; and

                  if a resident of the same household:

                  b.   the spouse;

                  c.   the civil partner by civil union licensed and certified by the state; or

S
co
                  d.   the domestic partner.

             2.   'We”, “us” and “our” refer to the underwriting company providing this insurance as shown in your
                  Policy Declarations.

             3.   In addition, certain words and phrases are defined as follows:

                  a.   “Actual cash value”

                       (1)   When damage to property is economically repairable, actual cash value shall mean the




072DEBV135
                             cost of materials and labor that would be necessary to repair the damage, less reasonable
                             deduction for wear and tear, deterioration and obsolescence.

                       (2)   When damage to property is not economically repairable or loss prevents repair, actual
                             cash value shall mean the market value of property in a used condition equal to that of the
                             lost or damaged property, if reasonably available on the used market.

                       (3)   Otherwise, actual cash value shall mean the market value of new, identical or nearly
                             identical property, less reasonable deduction for wear and tear, deterioration and
                             obsolescence.

                       (4)   Actual cash value shall not include taxes or any expenses unless incurred following the
                             loss.




             HOM-7030/EP R2 1/09                                   -23 -
                                         Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 66 of 75
                                                                          Civil Case Cover Sheet 1st Amendment
Authentlslgn, ID: 365B08FF-B8EF-4A50-8BAD-587B3A84966F
«                                                              —                                                                                                                                       CM-010
        ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, 'and address):                                                                                   FOR COURT USE ONLY
      ~~ Susan Carol Plichcik
           PO Box 16020
           Santa Rosa CA 95402

                      TELEPHONE NO.: 707-206-5814                                       FAX NO.:                                                                 ELECTRONICALLY FILED
        ATTORNEY FOR (Name): III PfO Per                                                                                                                      Superior Court of California
      SUPERIOR COURT OF CALIFORNIA, COUNTY OF                            SODOina                                                                                       County of Sonoma
                  STREET ADDRESS: Hall Of Justice                                                                                                                      5/26/2021 4:51 PM
                  MAILING ADDRESS:        600 Adminstration Drive                                                                             Arlene D. Junior, Clerk of the Court
                 CITY AND ZIP CODE:       Santa Rosa CA 95403                                                                                   By: Griselda Zavala, Deputy Clerk
                          BRANCH NAME:    CIVIL
           CASE NAME:

           Susan Carol Plichcik vs Safeco Insurance, Additional Parties Attached
                                                                                                                                                 CASE NUMBER:
                  CIVIL CASE COVER SHEET                                                        Complex Case Designation
       I / I Unlimited                          I   I Limited                                                                                                         SCV-267777
                      (Amount                         (Amount
                                                                                    I           I Counter          I     I Joinder
                                                                                                                                                  JUDGE:
                      demanded                        demanded is                  Filed with first appearance by defendant
                      exceeds $25,000)                $25,000 or less)                  (Cal. Rules of Court, rule 3.402)                          DEPT:

                                                           Items 1-6 below must be completed (see instructions on page 2).
       1 . Check one box below for the case type that best describes this case:
             Auto Tort                                                         Contract                                                 Provisionally Complex Civil Litigation
                                                                                                Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
                          I Auto (22)
                          I Uninsured motorist (46)                                             Rule 3.740 collections (09)             I I Antitrust/Trade regulation (03)
             Other PI/PD/WD (Personal Injury/Property                                           Other collections (09)                  LJ Construction defect (10)
             Damage/Wrongful Death) Tort                                                        Insurance coverage (18)                 I I Mass tort (40)
             I            j Asbestos (04)                                                       Other contract (37)                     I    I Securities litigation (28)
             LJ Product liability (24)                                         Real Property I                                          I    I Environmental/Toxic tort (30)
             I I Medical malpractice (45)                                      I            I   Eminent domain/lnverse                  I    I Insurance coverage claims arising from the
             LJ Other PI/PD/WD (23)                                                             condemnation (14)                               above listed provisionally complex case
                                                                                                                                                types (41)
                 Non-PI/PD/WD (Other) Tort                                     I            I Wrongful eviction (33)
                            Business tort/unfair business practice (07)
                                                                               I            I Other real property (26)                  Enforcement of Judgment

                            Civil rights (08)                                  Unlawful Detainer                                        I    I Enforcement of judgment (20)
                            Defamation (13)                                    I            I Commercial (31)                           Miscellaneous Civil Complaint

                            Fraud (16)                                         I            I Residential’^)                            I    I RICO (27)
                            Intellectual property (1 9)                        I            I Drugs (38)                                I    I Other complaint (not specified above) (42)
                            Professional negligence (25)                       Judicial Review
                                                                                                                                        Miscellaneous Civil Petition
                            Other non-PI/PD/WD tort (35)                       I            I Asset forfeiture (05)                     I    I Partnership and corporate governance (21 )
             Employment                                                        I            I Petition re: arbitration award (11)       I    I Other petition (not specified above) (43)
            I Wrongful termination (36)
             I                                                                 I            I Writ of mandate (02)
            I Other employment (1 5)
             I                                                                 I            I Other judicial review (39)
      2. This case I     I is    I / I is not'
                                          not                          complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                 factors requiring exceptional judicial management:
                 a. I        I Large number of separately represented parties                               d. I       I Large number of witnesses
                 b. I        I Extensive motion practice raising difficult or novel                         e. I       I Coordination with related actions pending in one or more courts
                                issues that will be time-consuming to resolve                                           in other counties, states, or countries, or in a federal court
                 c.   I      I Substantial amount of documentary evidence                                   f. I       I Substantial postjudgment judicial supervision
      3. Remedies sought (check all that apply): a.I / I monetary                                         b.|      I nonmonetary; declaratory or injunctive relief                        c. 1 / I punitive
      4.         Number of causes of action (specify): 6                                ;
      5.         This case                            /J is not        a class action suit.
      6.         If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
                                                                                                                                     — AuthenfisiGN-
       Date: 05/26/2021
                                                                                                                                      Sudan Qwu>£ S’ticAdR.
      Susan Carol Plichcik
                                                (TYPE OR PRINT NAME)
                                                                                                                       k             ^tsiBBgoaiBasiEffmpoiPR attorney for party;
                                                                                                          NOTICE
           • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
             under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
             in sanctions.
           • File this cover sheet in addition to any cover sheet required by local court rule.
           • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
             other parties to the action or proceeding.
           • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
      Footer     Pace 1 of 2                                                       =^^====                                                                                                              Pa9e1of2
                                                                                                                                                       Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
      Form Adopted foWlandatory Use'                                               CIVII PfiVER CUpCT
           Judicial Council of California                                               Vll“              ww v u-ix        il-u- i                             Cal. $fancjarc|S of Judicial Administration, std. 3.10
           CM-010 [Rev. July 1, 2007]                                                                                                                                                         www.courtinfo.ca.gov
                                   Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 67 of 75
                                                             Civil Case Cover Sheet 1st Amendment
Authentisign ID: 365B08FF-B8EF-4A50-8BAD-587B3A84966F
4    *’

                                                                                                                                                         CM-010
                                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
          To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
          complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
          statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1 , you must check
          one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1 ,
          check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
          To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
          sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
          its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
          To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
          owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
          which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
          damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
          attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
          time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
          case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
          To Parties in Complex Cases.         In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
          case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
          completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
          complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
          plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
          the case is complex.
                                                                        CASE TYPES AND EXAMPLES
          Auto Tort                                            Contract                                           Provisionally Complex Civil Litigation (Cal.
                 Auto (22)-Personal Injury/Property               Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
                     Damage/Wrongful Death                            Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
                 Uninsured Motorist (46) (if the                          Contract (not unlawful detainer              Construction Defect (10)
                     case involves an uninsured                              or wrongful eviction)                     Claims Involving Mass Tort (40)
                     motorist claim subject to                        Contract/Warranty Breach-Seller                  Securities Litigation (28)
                     arbitration, check this item                         Plaintiff (not fraud or negligence)          Environmental/Toxic Tort (30)
                     instead of Auto)                                  Negligent Breach of Contract/                  Insurance Coverage Claims
                                                                          Warranty                                        (arising from provisionally complex
          Other PI/PD/WD (Personal Injury/
                                                                       Other Breach of Contract/Warranty                  case type listed above) (41)
          Property Damage/Wrongful Death)
          Tort                                                     Collections (e.g., money owed, open             Enforcement of Judgment
                 Asbestos (04)                                         book accounts) (09)                             Enforcement of Judgment (20)
                     Asbestos Property Damage                          Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
                                                                       Other Promissory Note/Collections                       County)
                    Asbestos Personal Injury/
                                                                           Case                                            Confession of Judgment (non
                          Wrongful Death
                                                                   Insurance Coverage (not provisionally                       domestic relations)
                 Product Liability (not asbestos or
                                                                       complex) (18)                                       Sister State Judgment
                     toxic/environmental) (24)
                 Medical Malpractice (45)                              Auto Subrogation                                    Administrative Agency Award
                     Medical Malpractice-                              Other Coverage                                         (not unpaid taxes)
                         Physicians & Surgeons                     Other Contract (37)                                     Petition/Certification of Entry of
                                                                      Contractual Fraud                                       Judgment on Unpaid Taxes
                     Other Professional Health Care
                          Malpractice                                 Other Contract Dispute                               Other Enforcement of Judgment
                                                                                                                               Case
                 Other PI/PD/WD (23)                           Real Property
                                                                   Eminent Domain/lnverse                          Miscellaneous Civil Complaint
                     Premises Liability (e.g., slip
                                                                      Condemnation (14)                               RICO (27)
                          and fall)
                                                                   Wrongful Eviction (33)                             Other Complaint (not specified
                     Intentional Bodily Injury/PD/WD
                                                                                                                           above) (42)
                          (e.g., assault, vandalism)               Other Real Property (e.g., quiet title) (26)
                                                                                                                           Declaratory Relief Only
                     Intentional Infliction of                         Writ of Possession of Real Property
                                                                                                                           Injunctive Relief Only (non
                          Emotional Distress                           Mortgage Foreclosure
                                                                                                                               harassment)
                     Negligent Infliction of                           Quiet Title
                                                                                                                           Mechanics Lien
                          Emotional Distress                           Other Real Property (not eminent
                                                                                                                           Other Commercial Complaint
                     Other PI/PD/WD                                    domain, landlord/tenant, or
                                                                                                                               Case (non-tort/non-complex)
          Non-PI/PD/WD (Other) Tort                                   foreclosure)
                                                                                                                           Other Civil Complaint
                 Business Tort/Unfair Business                 Unlawful Detainer
                                                                                                                              (non-tort/non-complex)
                    Practice (07)                                  Commercial (31)
                                                                                                                   Miscellaneous Civil Petition
                 Civil Rights (e.g., discrimination,               Residential (32)
                                                                                                                      Partnership and Corporate
                     false arrest) (not civil                      Drugs (38) (if the case involves illegal
                                                                                                                           Governance (21)
                      harassment) (08)                                  drugs, check this item; otherwise,             Other Petition (not specified
                 Defamation (e.g., slander, libel)                      report as Commercial or Residential)
                                                                                                                           above) (43)
                      (13)                                     Judicial Review                                             Civil Harassment
                 Fraud (16)                                       Asset Forfeiture (05)
                                                                                                                           Workplace Violence
             Intellectual Property (1 9)                           Petition Re: Arbitration Award (1 1)
                                                                                                                           Elder/Dependent Adult
             Professional Negligence (25)                         Writ of Mandate (02)                                          Abuse
                 Legal Malpractice                                      Writ-Administrative Mandamus
                                                                                                                           Election Contest
                 Other Professional Malpractice                        Writ-Mandamus on Limited Court
                                                                                                                           Petition for Name Change
                      (not medical or legal)                              Case Matter                                      Petition for Relief From Late
              Other Non-PI/PD/WD Tort (35)                             Writ-Other Limited Court Case                            Claim
          Employment
                                                                          Review                                           Other Civil Petition
             Wrongful Termination (36)
                                                                   Other Judicial Review (39)
             Other Employment (15)                                     Review of Health Officer Order
                                                                       Notice of Appeal-Labor
                                                                         Commissioner Appeals
                                                                                                                                                           Page 2 of 2
                                                                   CIVIL CASE COVER SHEET
                            Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 68 of 75
                                                      Civil Case Cover Sheet 1 st Amendment
AuthentlsIgr^ID: 365B08FF-B8EF-4A5MBAD-5B7B3A84966F
i    >'




                Additional Parties Attachment:

                SCV-267777


                 Defendants:




                SAFECO INSURANCE; SAFECO INSURANCE COMPANY OF AMERICA; SAFECO INSURANCE COMPANY OF
                ILLINOIS; GENERAL INSURANCE COMPANY OF AMERICA, a California corporation; DOES 1 through 25,
                inclusive




      Footer Page 3 of 3.
                           Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 69 of 75



SUPERIOR COURT OF CALIFORNIA, COUNTY OF SONOMA                                                                  (FOR COURT USE ONLY)

CIVIL DIVISION
                                                                                                                 ELECTRONICALLY FILED
600 ADMINISTRATION DRIVE, ROOM 107-J
                                                                                                               Superior Court of California
SANTA ROSA, CALIFORNIA 95403-2878
                                                                                                                        County of Sonoma
(707)521-6500
                                                                                                                        2/1/2021 10:37 AM
http://www.sonoma.courts.ca.gov                                                                        Arlene D. Junior, Clerk of the Court
                                                                                                          By: Janie Dorman, Deputy Clerk

 Plichcik                                   v.    Safeco Insurance, et al.

   NOTICE OF ASSIGNMENT TO ONE JUDGE FOR ALL PURPOSES,                                                  Case number:
         NOTICE OF CASE MANAGEMENT CONFERENCE,                                                                SCV-267777
                              and ORDER TO SHOW CAUSE
          A COPY OF THIS NOTICE MUST BE SERVED WITH THE SUMMONS AND COMPLAINT
                              AND WITH ANY CROSS-COMPLAINT


1. THIS ACTION IS ASSIGNED TO HON. PATRICK BRODERICK
FOR ALL PURPOSES.
Pursuant to California Rules of Court, Rule 2.1 1 1(7), the assigned judge's name must appear below
the number of the case and the nature of the paper on the first page of each paper presented for
filing.

2. EACH DEFENDANT MUST FILE A WRITTEN RESPONSE TO THE COMPLAINT AS REQUIRED
BY THE SUMMONS.
              A Case Management Conference has beqn set at the time and place indicated below:


         Date: Tuesday, 06/08/2021                               Time: 3:00 PM                                Courtroom: 16

         Location: 3935 CLEVELAND AVE STE 200

                           SANTA ROSA, CA 95403


3. No later than 15 calendar days before the date set for the case management conference or
review, each party must file a case management statement [Judicial Council form #CM-1 10] and
serve it on all other parties in the case. In lieu of each party's filing a separate case management
statement, any two or more parties may file a joint statement.

4. At the conference, counsel for each party and each self-represented party must appear personally
or by telephone [California Rules of Court, Rule 3.670(c)(2)]; must be familiar with the case; and must
be prepared to discuss and commit to the party's position on the issues listed in California Rules of
Court, Rule 3J21.

5. Pre-approved dispositions are recorded three (3) court days prior to the case management
conference. These may be obtained by calling (707) 521-6883 or by going to
http://sonoma.courts.ca.gov/online-services/tentative-rulings.
                                                  i


                                                 ORDER TO SHOW CAUSE
To Plaintiff(s), Cross-complainants, and/or their attorneys of record:
If, on the date shown above, you are not in compliance with the requirements stated in the California
Rules of Court, rules 2.30, 3.1 10, and/or 3.720 through 3.771 inclusive, you must then and there
show cause why this court should not impose monetary and/or terminating sanctions in this matter.

Pursuant to California Rule of Court, rule 3.221(b), information and forms related to Alternative Dispute
Resolution are available on the Court’s website at http://www.sonoma.courts.ca.gov/self-help/adr.
CV-1 [Rev. May 17, 2019]      NTC OF ASSIGNMENT OF 1 JUDGE FOR ALL PURPOSES, NTC OF CMC & OSC
                                                  CRC, Rules 3.110, 3.720-3.730; CCP§§177.5, 583.410
                             Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 70 of 75

     »




     ELECTRONIC SERVICE OF DOCUMENTS
              Enabled by Local Rule 18.16                                     I



     Voluntary e-service is available in Sonoma County. The Court has pre-approved, a Stipulation for cases in which
     the attorneys or parties choose e-service. A copy of the Stipulation is available under the "Civil" section in the
     "Division" tab of the Court website: http://www.sonoma.courts.ca.gov. The advantages of e-service to the parties
     include:


                             Save Money              Reduction in costs related to photocopying, retrieving, storing,

                                                    messenger and postage fees. No special software is needed to use e-
                                                    service


                               Save Time             Instant service of your documents on all parties



                              Save Space            With 24/7 internet access to all documents, you do not need to
                                                     house paper copies


                           Gain Certainty            Immediate confirmation of service for your records. Documents are
                                                    not delayed in the mail or blocked by email spam blockers and
                                                    firewalls


     To take advantage of e-service, select an e-service provider and file the signed Stipulation with the Court. Parties
     can then e-serve documents through the selected provider. Information about e-service providers is available at
     the website for the Sonoma County Bar Association: http://www.sonomacountybar.org. The Court does not
     endorse one provider over another.                                           1
                           To learn more about available e-service providers and their fees, please visit their website


         Note: Hard-copy pleadings are required to be filed with the Court in accordance with applicable provisions of the
         Code of Civil Procedure, California Rules of Court and local rules. You do not need to provide a courtesy copy of a
                               served document to the specific department in which the matter has been assigned.


     DISCOVERY FACILITATOR PROGRAM


      Effective January 1, 2008, the Sonoma County Superior Court promulgated Sonoma County Local Rule 4.14 which
     established the Discovery Facilitator Program. Participation in the Discovery Facilitator Program shall be deemed
     to satisfy a party's obligation to meet and confer under Sonoma County Local Rule 5.5 and applicable provisions of
     the Code of Civil Procedure and California Rules of Court. This program has been providing assistance in resolving
     discovery disputes and reducing the backlog of matters on the law and motion calendars in our civil law
     departments. The Sonoma County Superior Court encourages all attorneys and parties to utilize the Discovery
     Facilitator Program in order to help resolve or reduce the issues in dispute whether or not a discovery motion is
     filed.


     There is a link to Local Rule 4.14 and the list of discovery facilitator volunteers on the official website of the
     Sonoma County Superior Court at http://www.sonoma.courts.ca.gov.                                          On the home page, under the "AVAILABLE
     PROGRAMS & HELP" section, click on »Discoverv Facilitator Program.                                         You can then click on either "Local Rule
     4.14" to obtain the language of the local rule, or "List of Facilitators" for a list of the volunteer discovery
     facilitators and accompanying contact and biographical information.



CV-l [Rev. May 17, 2019)           NTC OF ASSIGNMENT OF 1 JUDGE FOR ALL PURPOSES, NTC OF CMC & OSC
                                                          CRC, Rules 3.110, 3.720-3.730; CCP55177.5, 583.410
                                Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 71 of 75

          *
M!




           Pursuant to Local Rule 5.1.C:

           The moving party shall, on the date of filing, hand-deliver to the Assigned Judge a courtesy copy, which need not
           be file-endorsed, of any motion filed. The responding party shall, on the date of filing, hand-deliver to the
           Assigned Judge a courtesy copy, which need not be file-endorsed, of all opposition papers. Finally, the moving
           party shall, on the date of filing, hand-deliver to the Assigned Judge a courtesy copy, which need not be file-
           endorsed, of all reply papers.


           Pursuant to Local Rule 5.1.C.1:

           If any matter scheduled on the law and motion calendar is resolved, dismissed, settled or becomes moot for any
           reason, the moving party shall immediately notify the judicial assistant for the Assigned Judge if the motion is to be
          dropped from the law and motion calendar. Said notification may be made by telephone, followed by a letter of
          confirmation.




     CV-l [Rev. May 17, 2019]      NTC OF ASSIGNMENT OF 1 JUDGE FOR ALL PURPOSES, NTC OF CMC & OSC
                                                      CRC, Rules 3.110,' 3.720-3.730; CCP§§177.5, 583.410
                       Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 72 of 75

<



     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state bar number, and address)                             FOR COURT USE ONLY
      Susan Carol Plichcik
      PO Box 16020
      Santa Rosa Ca 95402
               TELEPHONE NO.: 707-206-5814             !       FAX NO. (Optional):
     E-MAIL ADDRESS (Optional): ilovelu@pacbell.net
        ATTORNEY FOR (Name):

     SUPERIOR COURT OF CALIFORNIA COUNTY OF SONOMA
     600 ADMINISTRATION DRIVE, ROOM 107-J
     SANTA ROSA, CALIFORNIA 95403-2878

         plaintiff/petitioner: Susan Carol Plichcik

     defendant/respondent: Safeco Insurance (Additional Parties on Attached form)
                                        ADR INFORMATION SHEET                                     CASE NUMBER: SCV-267777
                               [Sonoma County Superior Court Rules, Rule 16]

     (Check one):                UNLIMITED CASE                           LIMITED CASE            Date:
                                 (Amount demanded exceeds                 (Amount demanded is    Time:
                                 $25,000)                                 $25,000 or less)       Location:
                                                                                                 Assigned Judge:



                                         NOTICE TO ALL PARTIES AND THEIR ATTORNEYS


    The policy of the Sonoma County Superior Court is:
       "The formal litigation of legal claims and disputes is expensive and time consuming.    The overall results achieved by
    some or all of the parties are often unsatisfactory. There are many modern alternatives to formal court litigation which are
    less expensive, less time consuming, and more beneficial to the parties. It is therefore the firm policy and goal of this
    court to encourage the parties in all civil cases to explore and pursue private dispute resolution alternatives at the earliest
    possible date." (Local Rule 16.1.)
       Although most (90-98%) cases do settle, many settlements come only after a considerable amount of time, money,
    and resources have been expended.     Such expenditures, as well as the adversarial nature of litigation, can be a
    disincentive to settlement. The Sonoma County Superior Court encourages the use of Alternative Dispute Resolution
    (ADR) as early as possible after the parties become aware of a dispute.
       Most ADR processes are voluntary and are paid for by the parties themselves, but ADR has proved in many cases to
    be faster, cheaper, and more effective than traditional litigation.

    ADVANTAGES OF ADR:
                                                                     I
         The filing of your complaint or answer may be just the beginning of the costs that you will incur during the course of
    your lawsuit. Lawsuits can be extremely costly. By utilizing ADR methods early in the course of your case, you may
    significantly reduce these costs by either resolving the case before expensive discovery and trial proceedings are
    commenced or by narrowing the scope of your discovery by identifying disputed and undisputed factual and legal issues.
         ADR can be a fast, economical, efficient, and effective way to resolve civil cases, and most litigants report satisfaction
    with the process. ADR procedures can be scheduled at your convenience and can be completed in a fraction of the time
    required for traditional litigation. The cost of ADR will depend on the procedure and the provider you select, and the cost
    is typically less than litigation.
        Most ADR processes are confidential but can result in enforceable agreements. Many ADR processes will give you an
    opportunity to test the strengths and weaknesses of your case without adverse impact in the event of a trial. Depending
    upon the method of ADR you select, it may be the last chance for you to control the outcome of your dispute before you
    place the decision in the hands of a judge or jury.

    METHODS OF ADR:


        A.   MEDIATION:        Mediation is one of the most frequently used methods of ADR because it is informal, quick,
    convenient and confidential. In this process th'e parties select a neutral mediator who facilitates the identification of issues
    and areas of agreement and assists in finding a resolution or settlement of the dispute. Since mediation requires the
    agreement of the parties to resolve the matter, control of the proceedings and a determination of the settlement terms
    remains completely in the parties' hands. The mediator remains neutral and assists the parties in arriving at terms that
    are mutually agreeable.



    CV-2 [Rev. July 1,2011]                                 ADR INFORMATION SHEET                                        Page 1 of 2
    Form adopted for mandatory use
                    Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 73 of 75



     plaintiff/petitioner:       Susan Carol Plichcik                                                CASE NUMBER:

 defendant/respondent:           Safeco Insurance et al.


     B.   ARBITRATION:        The parties jointly employ a neutral third party or a panel of neutrals to listen to both sides and
render a decision. The parties are free to make the arbitrator's decision binding or non-binding. When non-binding, the
arbitrator's decision serves as guide or influence upon the parties to bring them closer to settlement. If it is binding, the
decision of the arbitrator will be final and generally avoids any further proceedings in the case.     Non-binding judicial
arbitration may be ordered in certain cases before trial.


    C. EARLY NEUTRAL EVALUATION: A neutral evaluator is hired by the parties to give an evaluation of the case to
help settle it. You or your attorney will be permitted to prepare a written statement, present critical witnesses or other
evidence, argue your case to the evaluator, meet separately and confidentially with the evaluator, and utilize the evaluator
to communicate any settlement offers to the opposing party.


     D.   PRIVATE         SETTLEMENT CONFERENCE:              A voluntary settlement conference        is   similar to   early   neutral
evaluation in that the parties employ a neutral settlement officer who attempts to persuade the parties to accept a
compromise position.        It is a form of facilitated negotiation in which the settlement officer may express an opinion about
the value of the case, the substantive merits of each party's position, and the probable outcome of the trial.


     There are various other methods or combinations of methods of ADR, such as summary jury trial, mini-trial, special
master and discovery referee.         The court encourages the parties to be creative in selecting the process which has the
best chance of resolving the case as quickly, effectively, and inexpensively as possible.          You will have a chance to review
your ADR options at the time of the Early Mediation and Case Management Conference.


    The undersigned party is willing to agree to any of the following forms of ADR at this time (for family law and
probate actions only). Your selection will inform the other parties in the case of your current thoughts regarding
the use of ADR. If all parties agree on a particular ADR method, you will be asked to file a stipulation on the
court’s form. The stipulation form (Sonoma County Superior Court form #MISC-101) can be found at the court’s
web site and is available at the court.)

          Mediation
                                                                1           Early Neutral Evaluation
          Non-binding Private Arbitration                           |   |   Binding Private Arbitration

          Voluntary Settlement Conference                           |   |   Summary Jury Trial

          Other                                                             Judicial Arbitration


I / We certify that I / We have read and understood (or have had explained to me / us) the foregoing.


Date:
                                                                                         Signature of Party

Date:
                                                                                         Signature of Party

Date:
                                                              y.                  Signature of Attorney for Party
                                                              PI Additional signatures are attached
NOTE: This form requires the signatures of the parties and their attorney. All parties must complete, file and
serve this form in accordance with Sonoma County Superior Court Rules, Rule 16. See Rule 16.3 for specific
filing and service instructions.




CV-2 [Rev. July 1,2011]                                 ADR INFORMATION SHEET                                               Page 2 of 2
Form adopted for mandatory use
                  Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 74 of 75

a *




      Additional Parties Attachment:

      SCV-267777


      Defendants:

      SAFECO INSURANCE; SAFECO INSURANCE COMPANY OF AMERICA; SAFECO INSURANCE COMPANY OF
      ILLINOIS; GENERAL INSURANCE COMPANY OF AMERICA, a California corporation; DOES 1 through 25,
      inclusive
      Case 4:21-cv-05137-DMR Document 1 Filed 07/02/21 Page 75 of 75



 1                                         PROOF OF SERVICE

 2   COUNTY OF SAN FRANCISCO                )
     STATE OF CALIFORNIA                    )
 3
             I am employed in the County of San Francisco, State of California. I am over the age of
 4   18 and not a party to the within action. My business address is Cooper Maynard & Gale, Two
     Embarcadero Center, Suite 1450, San Francisco, California 94111. On the below date, I served or
 5   cause to be served a true copy of the foregoing document(s) described as:

 6                                        NOTICE OF REMOVAL

 7           on the interested parties in this action addressed as follows:

 8   [x] BY UNITED STATES MAIL: I enclosed the documents in a sealed envelope or package
     addressed to the persons at the address listed below and deposited the sealed envelope with the
 9   United States Postal Service, with the postage fully paid.

10
                     Susan Carol Plichcik
11                   PO Box 16020
                     Santa Rosa, CA 95402
12                   Telephone: (707) 206-5814
                     Plaintiff In Pro Per
13

14           I declare under penalty of perjury under the laws of the State of California and the United
     States of America that the foregoing is true and correct.
15
             Executed on July 2, 2021, at San Francisco, California.
16

17

18

19                                                                 Brian Day, Legal Assistant

20

21

22

23

24

25

26

27

28
      {06035362.1}                                     6
                                             NOTICE OF REMOVAL
                                            Case No. _______________
